Execution Version






Exhibit 10.13
LOAN AND SECURITY AGREEMENT
THIS LOAN AND SECURITY AGREEMENT is made and dated as of February 2, 2017 and is
entered into by and between Axovant Sciences Ltd., an exempted company organized
under the laws of Bermuda (“Parent”), Axovant Holdings Limited, a private
limited company organized under the laws of England and Wales (“Axovant
England”), Axovant Sciences GmbH, a limited liability company (Gesellschaft mit
beschränkter Haftung) incorporated and organized under the laws of Switzerland
(“Axovant Switzerland”), and each of Parent’s Subsidiaries that delivers a
Joinder Agreement pursuant to Section 7.13 of the Agreement (hereinafter
collectively referred to as the “Borrowers” and each, a “Borrower”), Axovant
Sciences, Inc., a Delaware corporation (the “Guarantor”), the several banks and
other financial institutions or entities from time to time parties to this
Agreement (collectively, referred to as “Lender”) and HERCULES CAPITAL, INC.,
formerly known as Hercules Technology Growth Capital, Inc., a Maryland
corporation, in its capacity as administrative agent and collateral agent for
itself and the Lender (in such capacity, the “Agent”).
RECITALS
A.    Borrowers have requested Lender to make available to the Borrowers a loan
in an aggregate principal amount of Fifty Five Million Dollars ($55,000,000.00)
(the “Term Loan”); and
B.    Lender is willing to make the Term Loan on the terms and conditions set
forth in this Agreement.
AGREEMENT
NOW, THEREFORE, each Loan Party, Agent and Lender agree as follows:
SECTION 1. DEFINITIONS AND RULES OF CONSTRUCTION
1.1    Unless otherwise defined herein, the following capitalized terms shall
have the following meanings:
“10 Non-Bank Rule” means the rule that the aggregate number of Lenders under
this Agreement which are not Qualifying Banks must not at any time exceed ten
(10), all in accordance with the meaning of the Guidelines or legislation or
explanatory notes addressing the same issues that are in force at such time.
“20 Non-Bank Rule” means the rule that the aggregate number of creditors
(including the Lenders), other than Qualifying Banks, of the Borrower under all
its outstanding debts relevant for classification as debenture
(Kassenobligation) must not at any time exceed twenty (20), all in accordance
with the meaning of the Guidelines or legislation or explanatory notes
addressing the same issues that are in force at such time.




--------------------------------------------------------------------------------

 


“Account Control Agreement(s)” means any agreement entered into by and among the
Agent, any Loan Party and a third party Bank or other institution (including a
Securities Intermediary) in which any Loan Party maintains a Deposit Account or
an account holding Investment Property and which grants Agent a perfected first
priority security interest in the subject account or accounts, including as
provided for in the Bermuda Security Documents, English Security Documents and
Swiss Security Documents.
“ACH Authorization” means the ACH Debit Authorization Agreement in substantially
the form of Exhibit H to the Disclosure Letter, which account numbers shall be
redacted for security purposes if and when filed publicly by Parent.
“Advance(s)” means a Term Loan Advance.
“Advance Date” means the funding date of any Advance.
“Advance Request” means a request for an Advance submitted by any Borrower to
Agent in substantially the form of Exhibit A to the Disclosure Letter, which
account numbers shall be redacted for security purposes if and when filed
publicly by Parent.
“Affiliate” means any Person that directly or indirectly controls, is controlled
by, or is under common control with the Person in question. As used in the
definition of “Affiliate,” the term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities, by
contract or otherwise.
“Agent” has the meaning given to it in the preamble to this Agreement.
“Agreement” means this Loan and Security Agreement, as amended from time to
time.
“Amortization Date” means October 1, 2018; provided however, if the Clinical
Milestone occurs on or before October 1, 2018, then April 1, 2019.
“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to Parent or any of its Subsidiaries or Affiliates from
time to time concerning or relating to bribery or corruption, including without
limitation the United States Foreign Corrupt Practices Act of 1977, as amended,
the UK Bribery Act 2010 and other similar legislation in any other
jurisdictions.
“Anti‑Terrorism Laws” means any laws, rules, regulations or orders relating to
terrorism or money laundering, including without limitation Executive Order No.
13224 (effective September 24, 2001), the USA PATRIOT Act, the laws comprising
or implementing the Bank Secrecy Act, and the laws administered by OFAC.
“Assignee” has the meaning given to it in Section 11.14.


2











--------------------------------------------------------------------------------

 


“Bermuda Security Documents” means the following documents, each in form and
substance reasonably satisfactory to Agent: (a) that certain Bermuda-law
security agreement, dated as of the date hereof, between Parent and Agent, and
(b) such other documents incidental to the foregoing documents as Agent may
reasonably determine necessary.
“Blocked Person” means any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.
“Board” means Parent’s Board of Directors.
“Board of Directors” means the board of directors or comparable governing body
of such Person, or any subcommittee thereof, as applicable.
“Borrower Products” means all products, software, service offerings, technical
data or technology currently being designed, manufactured or sold by any Loan
Party or which any Loan Party intends to sell, license, or distribute in the
future including any products or service offerings under development,
collectively, together with all products, software, service offerings, technical
data or technology that have been sold, licensed or distributed by any Loan
Party since its incorporation or formation.
“Business Day” means any day other than Saturday, Sunday and any other day on
which banking institutions in the State of California are closed for business.
“Cash” means all cash, cash equivalents and liquid funds.
“Change in Control” means (a) any reorganization, recapitalization,
consolidation, amalgamation or merger (or similar transaction or series of
related transactions) of Parent, or any sale or exchange of outstanding shares
(or similar transaction or series of related transactions) of Parent, and in
each case as a result of such transaction Roivant ceases to own, directly or
indirectly, shares representing more than fifty percent (50%) of the voting
power of Parent or the surviving entity of such transaction or series of related
transactions, in each case without regard to whether Parent is the surviving
entity and, in each case, any Person or “group” (within the meaning of the
Exchange Act and the rules of the SEC thereunder as in effect on the date
hereof) other than Roivant owns, directly or indirectly, shares representing
more than 35% of the voting power of Parent or such surviving entity; (b) Parent
ceases to own one hundred percent (100%) of the Equity Interests of Axovant
England; and (c) Axovant England ceases to own one hundred percent (100%) of the
Equity Interests of each of Axovant Delaware and Axovant Switzerland;.
Notwithstanding the foregoing, the merger of a Loan Party into another Borrower
shall not constitute a Change in Control.


3











--------------------------------------------------------------------------------

 


“Change in Law” means the occurrence after the Closing Date or, with respect to
any Lender, such later date on which such Lender becomes a party to this
Agreement of (a) the adoption of any law, rule or regulation or treaty, (b) any
change in any law, rule or regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or (c)
compliance by any Lender with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
such date, provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.
“Claims” has the meaning given to it in Section 11.11.
“Clinical Milestone” means satisfaction of each of the following events: (a) no
Event of Default shall have occurred and be continuing; and (b) any Loan Party
has announced that the Phase 3 MINDSET study of intepirdine for the treatment of
Alzheimer’s disease as described in clinical study protocol RVT-101-3001 has met
both co-primary endpoints with intepirdine demonstrating an acceptable safety
profile such that the data supports the filing of a New Drug Application with
the Food and Drug Administration, subject to verification by Agent in its
reasonable discretion (including supporting documentation requested by Agent).
“Closing Date” means the date of this Agreement.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” has the meaning given to it in Section 3.4.
“Common Shares” means the Common Shares, $0.00001 par value per share, of the
Parent.
“Confidential Information” has the meaning given to it in Section 11.13.


4











--------------------------------------------------------------------------------

 


“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
Indebtedness, lease, dividend, letter of credit or other obligation of another,
including any such obligation directly or indirectly guaranteed, endorsed,
co-made or discounted or sold with recourse by that Person, or in respect of
which that Person is otherwise directly or indirectly liable; (ii) any
obligations with respect to undrawn letters of credit, corporate credit cards or
merchant services issued for the account of that Person; and (iii) all
obligations arising under any Hedging Agreement; provided, however, that the
term “Contingent Obligation” shall not include endorsements for collection or
deposit in the ordinary course of business. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determined
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the amount that would be required to
be shown as a liability on a balance sheet prepared in accordance with GAAP;
provided, however, that such amount shall not in any event exceed the maximum
amount of the obligations under the guarantee or other support arrangement.
    “Contribution Notice” means a contribution notice issued by the UK Pensions
Regulator under section 38 or section 47 of the Pensions Act 2004.
“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by any Loan
Party or in which any Loan Party now holds or hereafter acquires any interest.
“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States of America, any State thereof,
Bermuda, the United Kingdom, Switzerland or of any other country.
“Deposit Accounts” means any “deposit account,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit wherever located.
“Disclosure Letter” means that certain letter, dated as of the date hereof,
delivered by Parent to Agent.
“Dollars” means the lawful currency of the United States of America.
“Due Diligence Fee” means Fifty Thousand Dollars ($50,000.00), which fee has
been paid to Lender prior to the Closing Date.
“English Security Documents” means the following documents, each in form and
substance reasonably satisfactory to Agent: (a) that certain English-law
Debenture, dated as of the date hereof, between Axovant England and the Agent,
(b) that certain English-law Share Charge, dated as of the date hereof, between
Parent and the Agent, and (c) such other documents incidental to the foregoing
documents as Agent may reasonably determine necessary.


5











--------------------------------------------------------------------------------

 


“Equity Interests” means, with respect to any Person, the capital stock,
partnership or limited liability company interest, or other equity securities or
equity ownership interests of such Person, but excluding, for the avoidance of
doubt, securities offered in the Permitted Convertible Debt Financing and any
other Indebtedness that is convertible into or otherwise exchangeable for,
Equity Interests.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.
“Event of Default” has the meaning given to it in Section 9.


“Excluded Accounts” means (i) any Deposit Account that is used solely as a
payroll account for the employees of any Loan Party or any of its Subsidiaries
or the funds in which consist solely of funds held in trust for any director,
officer or employee of such Loan Party or Subsidiary or any employee benefit
plan maintained by such Loan Party or Subsidiary or funds representing deferred
compensation for the directors and employees of such Loan Party or Subsidiary,
collectively not to exceed 150% of the amount to be paid in the ordinary course
of business in the then-next payroll cycle, (ii) escrow accounts, Deposit
Accounts and trust accounts, in each case holding assets that are pledged or
otherwise encumbered pursuant to clauses (vi) and (xiv) of the definition of
Permitted Liens (but only to the extent required to be excluded pursuant to the
underlying documents entered into in connection with such Permitted Liens in the
ordinary course of business), (iii) accounts containing no (zero) balance, and
(iv) prior to the lapse of any grace period set forth therein, accounts
described in the Schedule 7.24 to the Disclosure Letter.


6











--------------------------------------------------------------------------------

 


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender or Agent or required to be withheld or deducted from a payment to a
Lender or Agent, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Lender or Agent being organized under the laws of,
or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Term Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.9, amounts
with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Lender or Agent’s failure to comply with Section 2.9(g), (d) any U.S. federal
withholding Taxes imposed under FATCA, and (e) so long as no Event of Default
has occurred, any U.K. Withholding Tax imposed on amounts payable to or for the
account of an assignee of a Lender with respect to an applicable interest in a
Loan or Term Commitment under Section 11.7 to the extent such assignee was not
(assuming completion of all relevant procedural formalities) entitled to an
exemption from or reduction of U.K. Withholding Tax with respect to the relevant
payment at the time of the relevant assignment.
“Facility Charge” means Five Hundred Fifty Thousand Dollars ($550,000.00), which
is payable to Lender in accordance with Section 4.1(f).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any law, regulation, rule,
promulgation or official agreement implementing an official intergovernmental
agreement between a non-U.S. jurisdiction and the United States of America with
respect to the foregoing.
“Financial Milestone” means satisfaction of each of the following events: (a) no
Event of Default shall have occurred and be continuing; and (b) Parent has
raised at least Seventy Five Million Dollars ($75,000,000.00) in unrestricted
(including, not subject to any redemption, clawback, escrow or similar
encumbrance or restriction other than in the case the Permitted Convertible Debt
Financing) net cash proceeds from a bona fide equity financing, Subordinated
Indebtedness (which, for the avoidance of doubt, may include the net proceeds
received from any Permitted Convertible Debt Financing (exclusive of any amounts
used to purchase equity derivatives)), and/or upfront proceeds from a business
development transaction permitted under this Agreement, in each case after
January 3, 2017 and prior to June 30, 2017, and in the case of a business
development transaction, on terms and with partners reasonably satisfactory to
Agent, subject to verification by Agent (including supporting documentation
requested by Agent).


7











--------------------------------------------------------------------------------

 


“Financial Statements” has the meaning given to it in Section 7.1.
“Financial Support Direction” means a financial support direction issued by the
UK Pensions Regulator under section 43 of the Pensions Act 2004.
“Foreign Collateral” has the meaning given to it in Section 3.4.
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.
“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether state, local, territory, province or otherwise, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).
“Guarantor” has the meaning given to it in the preamble to this Agreement.
“Guidelines” means, together, guideline S-02.123 in relation to interbank loans
of 22 September 1986 (Merkblatt "Verrechnungssteuer auf Zinsen von Bankguthaben,
deren Gläubiger Banken sind (Interbankguthaben)" vom 22. September 1986),
guideline S-02.122.1 in relation to bonds of April 1999 (Merkblatt
"Obligationen" vom April 1999), guideline S-02.130.1 in relation to money market
instruments and book claims of April 1999 (Merkblatt vom April 1999 betreffend
Geldmarktpapiere und Buchforderungen inländischer Schuldner), guideline S-02.128
in relation to syndicated credit facilities of January 2000 (Merkblatt
"Steuerliche Behandlung von Konsortialdarlehen, Schuldscheindarlehen, Wechseln
und Unterbeteiligungen" vom Januar 2000), circular letter No. 34 of 26 July 2011
(1-034-V-2011) in relation to deposits (Kreisschreiben Nr. 34 "Kundenguthaben"
vom 26. Juli 2011) and the circular letter No. 15 of 7 February 2007
(1-015-DVS-2007) in relation to bonds and derivative financial instruments as
subject matter of taxation of Swiss federal income tax, Swiss withholding tax
and Swiss stamp taxes (Kreisschreiben Nr. 15 "Obligationen und derivative
Finanzinstrumente als Gegenstand der direkten Bundessteuer, der
Verrechnungssteuer und der Stempelabgaben" vom 7. Februar 2007), in each case as
issued, amended or replaced from time to time, by the Swiss Federal Tax
Administration or as substituted or superseded and overruled by any law,
statute, ordinance, court decision, regulation or the like as in force from time
to time.
        “Hedging Agreement” means any interest rate exchange agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement
incurred by any Loan Party or any of its Subsidiaries not for speculative
purposes and entered into in the ordinary course of business.
“HMRC” means HM Revenue & Customs of the U.K.


8











--------------------------------------------------------------------------------

 


“Indebtedness” means indebtedness of any kind, including (a) all indebtedness
for borrowed money or the deferred purchase price of property or services
(excluding trade credit entered into in the ordinary course of business),
including reimbursement and other obligations with respect to surety bonds and
letters of credit, (b) all obligations evidenced by notes, bonds, debentures or
similar instruments, (c) all capital lease obligations, and (d) all Contingent
Obligations.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Insolvency Event” means, in relation to an entity that: (a) such entity shall
make an assignment for the benefit of creditors; (b) such entity shall be unable
to pay its debts as they become due, or be unable to pay or perform under the
Loan Documents, or shall become insolvent or is deemed to, or is declared to, be
unable to pay its debts under any applicable law; (c) such entity shall file a
voluntary petition in bankruptcy; (d) such entity shall file any petition,
answer, or document seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation pertinent to such circumstances;
(e) such entity shall seek or consent to or acquiesce in the appointment of any
trustee, receiver, or liquidator of such entity or of all or any substantial
part (i.e., 33-1/3% or more) of the assets or property of such entity; (f) such
entity shall cease operations of its business as its business has normally been
conducted, or terminate substantially all of its employees; (g) such entity or
its directors or majority shareholders shall take any action initiating any of
the foregoing actions described in clauses (a) through (e); (h) (i) thirty (30)
days shall have expired after the commencement of an involuntary action against
such entity seeking reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation, without such action being dismissed or all orders or
proceedings thereunder affecting the operations or the business of such entity
being stayed, (ii) a stay of any such order or proceedings shall thereafter be
set aside and the action setting it aside shall not be timely appealed, (iii)
such entity shall file any answer admitting or not contesting the material
allegations of a petition filed against such entity in any such proceedings,
(iv) the court in which such proceedings are pending shall enter a decree or
order granting the relief sought in any such proceedings, or (v) thirty (30)
days shall have expired after the appointment, without the consent or
acquiescence of such entity of any trustee, receiver or liquidator of such
entity or of all or any substantial part of the properties of such entity
without such appointment being vacated; (i) such entity is dissolved (other than
pursuant to a consolidation, amalgamation or merger); (j) such entity institutes
or has instituted against it, by a regulator, supervisor or any similar official
with primary insolvency, rehabilitative or regulatory jurisdiction over it in
the jurisdiction of its incorporation or organization or the jurisdiction of its
head or home office, a proceeding seeking a judgment of insolvency or bankruptcy
or any other relief under any bankruptcy or insolvency law or other similar law
affecting creditors' rights, or a petition is presented for its winding-up or
liquidation by it or such regulator, supervisor or similar official; (k) such
entity has instituted against it a proceeding seeking a judgment of insolvency
or bankruptcy or any other relief under any bankruptcy or insolvency law or
other similar law affecting creditors' rights, or a petition is presented for
its winding-up or liquidation,


9











--------------------------------------------------------------------------------

 


and, in the case of any such proceeding or petition instituted or presented
against it, such proceeding or petition is instituted or presented by a person
or entity not described in paragraph (j) above and (i) results in a judgment of
insolvency or bankruptcy or the entry of an order for relief or the making of an
order for its winding-up or liquidation, or (ii) is not dismissed, discharged,
stayed or restrained in each case within 30 days of the institution or
presentation thereof; (l) such entity suspends or threatens to suspend making
payments on any of its debts; (m) by reason of actual or anticipated financial
difficulties, commences arrangements with one or more of its creditors
(excluding Agent or Lender in its capacity as such) to reschedule any of its
indebtedness; (n) the value of the assets of such entity is less than its
liabilities (taking into account contingent and prospective liabilities); (o) a
moratorium is declared in respect of any indebtedness of such entity; (p) any
corporate action, legal proceedings or other procedure or step is taken in
relation to (i) the suspension of payments, a moratorium of any indebtedness,
winding-up, dissolution, administration or reorganization (by way of voluntary
arrangement, scheme of arrangement or otherwise) of such entity, (ii) a
composition, compromise, assignment or arrangement with any creditor of such
entity, (iii) the appointment of a liquidator, receiver, administrative
receiver, administrator, compulsory manager or other similar officer in respect
of such entity or any of its assets or (iv) enforcement over any material
portion of the Collateral, or any analogous procedure or step is taken in any
jurisdiction; provided this clause (p) shall not apply to any winding-up
petition which is frivolous or vexatious and is discharged, stayed or dismissed
within fourteen (14) days of commencement; (q) such entity causes or is subject
to any event with respect to it which, under the applicable laws of any
jurisdiction, has an analogous effect to any of the events specified in
paragraphs (a) to (p) above; or (r) such entity takes any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any of the
foregoing acts.
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, any Insolvency Event or any other bankruptcy or
insolvency law, including assignments for the benefit of creditors,
compositions, extensions generally with its creditors, or proceedings seeking
reorganization, arrangement, or other similar relief.
“Intellectual Property” means all of each Loan Party’s Copyrights; Trademarks;
Patents; Licenses; trade secrets and inventions; mask works; service marks,
designs, business names, data base rights, design rights, domain names, moral
rights, inventions, confidential information, know-how and other intellectual
property rights and interests whether registered or unregistered; each Loan
Party’s applications therefor and reissues, extensions, or renewals thereof; and
each Loan Party’s goodwill associated with any of the foregoing, together with
each Loan Party’s rights to sue for past, present and future infringement of
Intellectual Property and the goodwill associated therewith.
“Inventory” means “inventory” as defined in Article 9 of the UCC.
“Investment” means any beneficial ownership (including shares, stock,
partnership or limited liability company interests) of or in any Person, or any
loan, advance or capital contribution to any Person or the acquisition of all,
or substantially all, of the assets of another Person.


10











--------------------------------------------------------------------------------

 


“IRS” means the United States Internal Revenue Service.
“Joinder Agreements” means for each Subsidiary, a completed and executed (i)
Joinder Agreement in substantially the form attached hereto as Exhibit G with
respect to Subsidiaries formed or organized under the laws of the United States
of America or any state, commonwealth or territory thereof, or (ii) joinder
documentation in form and substance reasonably satisfactory to Agent joining
such Subsidiary as a party under the Bermuda Security Documents, English
Security Documents, Swiss Security Documents or similar security documents under
the relevant jurisdictions, as applicable, with respect to Subsidiaries
organized outside of the United States or any of the foregoing jurisdictions.
“Lender” has the meaning given to it in the preamble to this Agreement.
“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind, and
any other security interest or any other agreements or arrangement having a
similar effect, whether voluntarily incurred or arising by operation of law or
otherwise, against any property, any conditional sale or other title retention
agreement, and any lease in the nature of a security interest.
“Loan” means the Advances made under this Agreement.
“Loan Documents” means this Agreement, the Notes (if any), the ACH Authorization
(if in effect), the Account Control Agreements, the Joinder Agreements, the
Disclosure Letter, all UCC Financing Statements, the Warrant, the Pledge
Agreement, the Bermuda Security Documents, the English Security Documents, the
Swiss Security Documents and any other documents executed in connection with the
Secured Obligations or the transactions contemplated hereby, as the same may
from time to time be amended, modified, supplemented or restated.
“Loan Party” means each of the Borrowers and the Guarantor.
“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets or financial condition of the Loan
Parties and its Subsidiaries, taken as a whole; or (ii) the ability of the Loan
Parties, taken as a whole, to perform or pay the Secured Obligations in
accordance with the terms of the Loan Documents, or the ability of Agent or
Lender to enforce any of its rights or remedies with respect to the Secured
Obligations; or (iii) the Collateral or Agent’s Liens on the Collateral or the
priority of such Liens.
“Maximum Amount” has the meaning set forth in Section 11.22(a).
“Maximum Rate” has the meaning set forth in Section 2.3.
“Maximum Term Loan Amount” means Fifty Five Million and No/100 Dollars
($55,000,000.00).


11











--------------------------------------------------------------------------------

 


“Non-Bank Rules” means, together, the 10 Non-Bank Rule and the 20 Non-Bank Rule.
“Note(s)” means a Term Note.
“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.
“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.
“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.
“Participant” has the meaning given to it in Section 11.7(b).
“Participant Register” has the meaning given to it in Section 11.7(b).
“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence or a Patent application is
pending, in which agreement any Loan Party now holds or hereafter acquires any
interest.
“Patents” means all letters patent of, or rights corresponding thereto, in the
United States of America or in any other country, all registrations and
recordings thereof, and all applications for letters patent of, or rights
corresponding thereto, in the United States of America, Bermuda, the United
Kingdom, Switzerland or any other country.
“Permitted Acquisition” shall mean any acquisition (including by way of merger)
by any Loan Party of all or substantially all of the assets of another Person,
or of a division or line of business of another Person, or capital stock of
another Person, which is conducted in accordance with the following
requirements:
(a)    such acquisition is of a business or Person engaged in a line of business
related to that of the Loan Parties or its Subsidiaries;


12











--------------------------------------------------------------------------------

 


(b)    if such acquisition is structured as a stock acquisition, then the Person
so acquired shall either (i) become a wholly-owned Subsidiary of a Loan Party or
of a Subsidiary and such Loan Party shall comply, or cause such Subsidiary to
comply, with Section 7.13 hereof or (ii) such Person shall be merged with and
into a Loan Party (with such Loan Party being the surviving entity);
(c)    if such acquisition is structured as the acquisition of assets, such
assets shall be acquired by a Loan Party;
(d)    Parent shall have delivered to Lender not less than fifteen (15) nor more
than forty five (45) days prior to the date of such acquisition, notice of such
acquisition together with pro forma projected financial information, copies of
then-current drafts of all material documents relating to such acquisition, and
historical financial statements for such acquired entity (to the extent
available), division or line of business, in each case in form and substance
satisfactory to Lender and demonstrating compliance with the covenants set forth
in Section 7.20 hereof on a pro forma basis;
(e)        both immediately before and after such acquisition no default or
Event of Default shall have occurred and be continuing; and
(f)        if the sum of the purchase price consideration paid in respect of
such proposed acquisition, when taken together with all consideration paid in
respect of earnouts, milestones and other similar deferred purchase price
consideration as and when paid, in each case by the Loan Parties with respect
thereto, and including the amount of Permitted Indebtedness assumed or to which
such assets, businesses or business or ownership interest or shares, or any
Person so acquired, remain subject, shall not be greater than (x) prior to the
achievement of the Clinical Milestone, Five Million Dollars ($5,000,000) for all
such acquisitions during the term of this Agreement with respect to any
consideration other than Equity Interests of any Loan Party plus Fifteen Million
Dollars ($15,000,000) for any consideration paid in Equity Interests of any Loan
Party or the net cash proceeds of any substantially concurrent offering of
Equity Interests of any Loan Party, and (y) following the achievement of the
Clinical Milestone, Ten Million Dollars ($10,000,000) for all such acquisitions
during the term of this Agreement with respect to consideration other than
Equity Interests of any Loan Party plus Thirty Million Dollars ($30,000,000) for
any consideration paid in Equity Interests of any Loan Party or the net cash
proceeds of any substantially concurrent offering of Equity Interests of any
Loan Party.


13











--------------------------------------------------------------------------------

 


“Permitted Convertible Debt Financing” means issuance by Parent of convertible
notes in an aggregate principal amount of not more than Two Hundred Million
Dollars ($200,000,000); provided that such convertible notes shall (a) have a
scheduled maturity date no earlier than one hundred eighty (180) days after the
Term Loan Maturity Date, (b) be unsecured, (c) not be guaranteed by any
Subsidiary of Parent that is not a Loan Party, (d) contain usual and customary
subordination terms for underwritten offerings of senior subordinated
convertible notes (it being understood that the summary subordination terms
provided to Agent on January 29, 2017 constitute usual and customary within the
meaning of this clause (c)) and (e) shall specifically designate this Agreement
and all Secured Obligations as “designated senior indebtedness” or similar term
so that the subordination terms referred to in clause (d) of this definition
specifically refer to such notes as being subordinated to the Secured
Obligations pursuant to such subordination terms.
“Permitted Indebtedness” means: (i) Indebtedness of any Loan Party in favor of
Lender or Agent arising under this Agreement or any other Loan Document; (ii)
Indebtedness existing on the Closing Date which is disclosed in Schedule 1A to
the Disclosure Letter; (iii) Indebtedness of up to One Million Dollars
($1,000,000) outstanding at any time prior to the achievement of the Clinical
Milestone and, at all times following achievement of the Clinical Milestone,
Five Million Dollars ($5,000,000) at any time outstanding, in each case secured
by a Lien described in clause (vii) of the defined term “Permitted Liens,”
provided such Indebtedness does not exceed the cost of the assets financed with
such Indebtedness; (iv) Indebtedness to trade creditors incurred in the ordinary
course of business, including Indebtedness incurred in the ordinary course of
business with corporate credit cards; (v) Indebtedness that also constitutes a
Permitted Investment and Indebtedness consisting of obligations under deferred
or contingent consideration arrangements (including earn-outs, milestone
payments and other contingent or deferred obligations as long as such
obligations are not evidenced by any “seller notes” or similar Indebtedness);
(vi) Subordinated Indebtedness; (vii) reimbursement obligations in connection
with letters of credit and cash management services and issued on behalf of a
Borrower or a Subsidiary thereof in an amount not to exceed One Million Five
Hundred Thousand Dollars ($1,500,000) at any time outstanding prior to
achievement of the Clinical Milestone and, at all times following achievement of
the Clinical Milestone, Five Million Dollars ($5,000,000) at any time
outstanding, (viii) [Reserved]; (ix) other unsecured Indebtedness in an amount
not to exceed Three Million Dollars ($3,000,000) at any time outstanding; (x)
intercompany Indebtedness as long as each of the obligor and the obligee under
such Indebtedness is a Loan Party or a Subsidiary that has executed a Joinder
Agreement and an intercompany subordination or pledge agreement (including, for
the avoidance of doubt, an omnibus agreement covering all such Indebtedness) in
form and substance reasonably acceptable to Agent; (xi) Permitted Convertible
Debt Financing; (xii) obligations under any Hedging Agreement in an aggregate
amount not to exceed One Million Dollars ($1,000,000); and (xiii) extensions,
refinancings and renewals of any items of Permitted Indebtedness, provided that
the principal amount is not increased or the terms modified to impose materially
more burdensome terms upon Borrower or its Subsidiary, as the case may be.


14











--------------------------------------------------------------------------------

 


        “Permitted Investment” means: (i) Investments existing on the Closing
Date which are disclosed in Schedule 1B to the Disclosure Letter; (ii) (a)
marketable direct obligations issued or unconditionally guaranteed by the United
States of America or any agency or any State thereof maturing within one year
from the date of acquisition thereof, (b) commercial paper maturing no more than
one year from the date of creation thereof and currently having a rating of at
least A-2 or P-2 from either Standard & Poor’s Corporation or Moody’s Investors
Service, (c) certificates of deposit issued by any bank with assets of at least
Five Hundred Million Dollars ($500,000,000) maturing no more than one year from
the date of investment therein, and (d) money market accounts and (e) other
Investments described in Parent’s investment policy as approved by Agent in
writing (it being understood that the investment policy provided to Agent prior
to the Closing Date shall be deemed approved in writing) and the Board from time
to time; (iii) repurchases of (A) shares or stock from former employees,
directors, or consultants of Borrower under the terms of applicable repurchase
agreements at the original issuance price of such securities in an aggregate
amount not to exceed Two Hundred Fifty Thousand Dollars ($250,000) in any fiscal
year or (B) equity derivatives and stock repurchases (including without
limitation by means of accelerated stock repurchases and forward purchases) as
permitted by Section 7.7, in each case provided that no Event of Default has
occurred, is continuing or would exist immediately after entry into the
agreement governing such derivatives or stock repurchases; (iv) Investments
accepted in connection with Permitted Transfers; (v) Investments (including
Indebtedness) (a) received in connection with the bankruptcy or reorganization
of customers or suppliers and in settlement of delinquent or doubtful
obligations of, and other disputes with, customers or suppliers arising in the
ordinary course of any Borrower’s business and (b) Investments consisting of the
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; (vi) Investments consisting of
notes receivable of, or prepaid royalties and other credit extensions, to
customers and suppliers who are not Affiliates, in the ordinary course of
business provided that this subparagraph (vi) shall not apply to Investments of
Borrower in any Subsidiary; (vii) Investments consisting of loans not involving
the net transfer on a substantially contemporaneous basis of cash proceeds to
employees, officers or directors relating to the purchase of capital stock of
Parent pursuant to employee share or stock purchase plans or other similar
agreements approved by the Board; (viii) Investments consisting of travel
advances, relocation loans, and other loan advances (or guarantees thereof) to
employees, officers and directors in the ordinary course of business; (ix)
Investments in newly-formed Subsidiaries, provided that each such Subsidiary
enters into a Joinder Agreement within the time periods specified in Section
7.13 and executes such other related documents as shall be reasonably requested
by Agent; (x) joint ventures or strategic alliances in the ordinary course of
Borrower’s business, provided that any cash Investments by Borrowers or a
Subsidiary of a Borrower in connection therewith do not exceed One Hundred
Thousand Dollars ($100,000) in the aggregate in any fiscal year; (xi)
Investments consisting of Permitted Acquisitions; (xii) Hedging Agreements
permitted under clause (xii) of the definition of Permitted Indebtedness; and
(xiii) additional Investments that do not exceed, prior to achievement of the
Clinical Milestone, One Million Dollars ($1,000,000) in the aggregate and
following achievement of the Clinical Milestone, Three Million Dollars
($3,000,000) in the aggregate.




15











--------------------------------------------------------------------------------

 


“Permitted Liens” means any and all of the following: (i) Liens in favor of
Agent or Lender; (ii) Liens existing on the Closing Date which are disclosed in
Schedule 1C to the Disclosure Letter; (iii) Liens for Taxes, fees, assessments
or other governmental charges or levies, either not delinquent or being
contested in good faith by appropriate proceedings; provided, that Borrower
maintains adequate reserves therefor in accordance with GAAP (to the extent
required thereby); (iv) Liens securing claims or demands of materialmen,
artisans, mechanics, carriers, warehousemen, landlords and other like Persons
arising in the ordinary course of Borrower’s business and imposed without action
of such parties; provided, that the payment thereof is not yet required;
(v) Liens arising from judgments, decrees or attachments in circumstances which
do not constitute an Event of Default hereunder; (vi) deposits to secure the
performance of obligations (including by way deposits to secure letters of
credit issued to secure the same) under commercial supply and/or manufacturing
agreements and the following deposits, to the extent made in the ordinary course
of business: deposits under worker’s compensation, unemployment insurance,
social security and other similar laws, or to secure the performance of bids,
tenders or contracts (other than for the repayment of borrowed money) or to
secure indemnity, performance or other similar bonds for the performance of
bids, tenders or contracts (other than for the repayment of borrowed money) or
to secure statutory obligations (other than Liens arising under ERISA or
environmental Liens) or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds; (vii) Liens on Equipment, software, other
intellectual property or other assets constituting purchase money Liens and
Liens in connection with capital leases securing Indebtedness permitted in
clause (iii) of “Permitted Indebtedness”; (viii) Liens incurred in connection
with Subordinated Indebtedness; (ix) leasehold interests in leases or subleases
and licenses or sublicenses granted in the ordinary course of business and not
interfering in any material respect with the business of the licensor; (x) Liens
in favor of customs and revenue authorities arising as a matter of law to secure
payment of custom duties that are promptly paid on or before the date they
become due; (xi) [Reserved]; (xii) statutory and common law rights of set-off
and other similar rights as to deposits of cash and securities in favor of
banks, other depository institutions and brokerage firms; (xiii) easements,
zoning restrictions, rights-of-way and similar encumbrances on real property
imposed by law or arising in the ordinary course of business so long as they do
not materially impair the value or marketability of the related property; (xiv)
(A) Liens on Cash securing obligations permitted under clause (vii) of the
definition of Permitted Indebtedness and (B) security deposits in connection
with real property leases, the combination of (A) and (B) in an aggregate amount
not to exceed One Million Five Hundred Thousand Dollars ($1,500,000) at any time
prior to achievement of the Clinical Milestone and, at all times following
achievement of the Clinical Milestone, Three Million Dollars ($3,000,000) at any
time; (xv) other Liens in an aggregate amount not to exceed One Million Dollars
($1,000,000) at any time; provided that such liens be limited to specific assets
and not all assets or substantially all assets of any Borrower; (xvi) Liens
incurred in connection with sales, transfers, licenses, sublicenses, leases,
subleases or other dispositions of assets in the ordinary course of business and
permitted by Section 7.8 and, in connection therewith, customary rights and
restrictions contained in agreements relating to such transactions pending the
completion thereof or during the term thereof, and any option or other agreement
to sell, transfer, license, sublicense, lease, sublease or dispose of an asset
permitted by Section 7.8; and (xvii) Liens incurred in connection with the
extension, renewal or refinancing of the Indebtedness secured by Liens of the
type described in clauses (i) through (xv) above;


16











--------------------------------------------------------------------------------

 


provided, that any extension, renewal or replacement Lien shall be limited to
the property encumbered by the existing Lien and the principal amount of the
Indebtedness being extended, renewed or refinanced (as may have been reduced by
any payment thereon) does not increase.
“Permitted Non-Qualifying Bank Lender” means a Lender which is not a Qualifying
Bank but has been accepted as a Lender by the Borrower.
“Permitted Transfers” means (i) sales, transfers or other dispositions of
Inventory in the ordinary course of business, (ii) non-exclusive inbound and
outbound licenses, sublicenses and similar arrangements for the use of
Intellectual Property and related assets in the ordinary course of business and
other licenses and sublicenses that could not result in a legal transfer of
title of the licensed property but that may be exclusive in respects other than
territory and that may be exclusive as to territory only as to discrete
geographical areas outside of the United States of America, (iii) transfers
expressly permitted under Section 7.5, 7.6 or 7.7, (iv) dispositions
constituting arms-length transactions of worn-out, obsolete or surplus assets at
fair market value (as reasonably determined by Parent) in the ordinary course of
business to a Person that is not an Affiliate of any Borrower, (v) [Reserved],
(vi) the surrender, waiver or settlement of contractual rights in the ordinary
course of business, or the surrender, waiver or settlement of claims and
litigation claims (whether or not in the ordinary course of business) as long as
no Event of Default has occurred and is continuing, (vii) transfers of assets to
any Borrower in the ordinary course of business and in a manner that is not
adverse to the interests of the Lender, (viii) the use of cash and cash
equivalents subject to the restrictions and limitations set forth in the Loan
Documents, and (ix) other transfers of assets having a fair market value of not
more than One Million Dollars ($1,000,000) in the aggregate in any fiscal year.
“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.
“Pledge Agreement” means the Pledge Agreement dated as of the Closing Date
between Axovant England and Agent, as the same may from time to time be amended,
restated, modified or otherwise supplemented.
“Prepayment Charge” has the meaning set forth in Section 2.6.
“Qualifying Bank” means:
(a)    any bank as defined in the Swiss Federal Code for Banks and Savings Banks
dated 8 November 1934 (Bundesgesetz über die Banken und Sparkassen); or
(b)    a person or entity which effectively conducts banking activities with its
own infrastructure and staff as its principal purpose and which has a banking
license in full force and effect issued in accordance with the banking laws in
force in its jurisdiction of incorporation, or if acting through a branch,
issued in accordance with the banking laws in the jurisdiction of such branch,
all and in each case within the meaning of the Guidelines.


17











--------------------------------------------------------------------------------

 


“Receivables” means (i) all of each Loan Party’s Accounts, Instruments,
Documents, Chattel Paper, Supporting Obligations, letters of credit, proceeds of
any letter of credit, and Letter of Credit Rights, and (ii) all customer lists,
software, and business records related thereto.
“Register” has the meaning set forth in Section 11.7.
“Required Lenders” means at any time, the holders of more than 50% of the
aggregate unpaid principal amount of the Term Loans then outstanding.
“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
“Roivant” means, collectively, Roivant Sciences, Ltd. and its controlled
Affiliates (excluding the Parent and its direct and indirect Subsidiaries).
“Roivant Documents” has the meaning set forth in Section 5.6.
“Sanctioned Country” shall mean, at any time, a country or territory which is
the subject or target of any Sanctions.
“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.
“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“SEC” means the Securities and Exchange Commission.
“Secured Obligations” means each Loan Party’s obligations under this Agreement
and any Loan Document (other than the Warrant), including any obligation to pay
any amount now owing or later arising.
“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions reasonably satisfactory to
Agent in its reasonable discretion.


18











--------------------------------------------------------------------------------

 


“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which any Loan Party owns or controls
50% or more of the outstanding voting securities, including each entity listed
on Schedule 1 to the Disclosure Letter.
“Swiss Borrower” has the meaning set forth in Section 11.22.
“Swiss Obligor” means a Loan Party which is incorporated in Switzerland or, if
different, is considered to be tax resident in Switzerland for Swiss Withholding
Tax purposes.
“Swiss Federal Tax Administration” means the tax authorities referred to in
article 34 of the Swiss Withholding Tax Act.
“Swiss Security Documents” means the following documents, each in form and
substance reasonably satisfactory to Agent: (a) a quota pledge agreement between
Axovant England as pledgor and Agent as pledgee, regarding the pledgor’s quotas
in Axovant Switzerland, (b) a bank account pledge agreement between Axovant
Switzerland as pledgor and Agent as pledgee, regarding certain of the pledgor’s
bank accounts, (c) a security assignment agreement between Axovant Switzerland
as assignor and Agent as assignee, regarding certain of the assignor’s insurance
receivables, intra-group receivables and trade receivables, and (d) such other
documents incidental to the foregoing documents as Agent may reasonably
determine necessary.
“Swiss Withholding Tax” means taxes imposed under the Swiss Withholding Tax Act.
“Swiss Withholding Tax Act” means the Swiss Federal Act on the Withholding Tax
of 13 October 1965 (Bundesgesetz über die Verrechnungssteuer).
    “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Term Commitment” means as to any Lender, the obligation of such Lender, if any,
to make a Term Loan Advance to a Borrower in a principal amount not to exceed
the amount set forth under the heading “Term Commitment” opposite such Lender’s
name on Schedule 1.1.
“Term Loan” has the meaning set forth in the recitals.
“Term Loan Advance” means any Term Loan funds advanced under this Agreement.
“Term Loan Interest Rate” means for any day a per annum rate of interest equal
to the greater of either (i) the prime rate as reported in The Wall Street
Journal plus 6.80%, and (ii) 10.55%.


19











--------------------------------------------------------------------------------

 


“Term Loan Maturity Date” means March 1, 2021. “Term Note” means a Promissory
Note in substantially the form of Exhibit B.
“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by any Loan
Party or in which any Loan Party now holds or hereafter acquires any interest.
“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States of America, any State thereof, Bermuda,
the United Kingdom, Switzerland or any other country or any political
subdivision thereof.
“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of California; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Agent’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of California, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.
“UCC Collateral” has the meaning set forth in Section 3.1.
“U.K.” means the United Kingdom.
“U.K. Withholding Tax” means any Taxes imposed by way of deduction or
withholding by the U.K.
“U.K. Treaty Lender” means a Lender that is eligible to receive payments of
interest hereunder without a deduction for U.K. Withholding Tax on the basis of
an applicable income tax treaty between the U.K. and the jurisdiction in which
such Lender is resident for tax purposes.
“UK Pensions Regulator” means the body corporate known as the Pensions Regulator
and established by Part 1 of the U.K. Pensions Act 2004.
“Unrestricted Cash” means Cash held by a Loan Party, in each case subject to an
Account Control Agreement in favor of Agent.
“Upstream or Cross-Stream Secured Obligations” has the meaning set forth in
Section 11.22(a).
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.


20











--------------------------------------------------------------------------------

 


“Warrant” means any warrant entered into in connection with the Loan, as may be
amended, restated or modified from time to time.
“Withholding Agent” means the Borrowers and the Agent.
Unless otherwise specified, all references in this Agreement or any Annex or
Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or “Schedule”
shall refer to the corresponding Section, subsection, Exhibit, Annex, or
Schedule in or to this Agreement or the Disclosure Letter, as applicable. Unless
otherwise specifically provided herein, any accounting term used in this
Agreement or the other Loan Documents shall have the meaning customarily given
such term in accordance with GAAP, and all financial computations hereunder
shall be computed in accordance with GAAP, consistently applied. Without
limiting the foregoing, leases shall continue to be classified and accounted for
on a basis consistent with that reflected in the audited financial statements
for fiscal year ending March 31, 2016 for all purposes of this Agreement,
notwithstanding any change in GAAP relating thereto, unless the parties hereto
shall enter into a mutually acceptable amendment addressing such changes. Unless
otherwise defined herein or in the other Loan Documents, terms that are used
herein or in the other Loan Documents and defined in the UCC shall have the
meanings given to them in the UCC.
Currency Exchange. For purposes of any determination under this Agreement
measured in Dollars, all amounts incurred, outstanding or proposed to be
incurred or outstanding in currencies other than Dollars shall be translated
into Dollars at the spot rate for the purchase of Dollars for the applicable
foreign currency as published in The Wall Street Journal in the "Exchange Rates"
column under the heading "Currency Trading" or as made available by any other
source reasonably acceptable to the Agent on the date of such determination;
provided, however, that (a) for purposes of determining compliance with respect
to the amount of any Indebtedness, Transfer, Investment, transaction permitted
by Section 7.7 or judgment in a currency other than Dollars, no Default or Event
of Default shall be deemed to have occurred as a result of changes in rates of
exchange occurring after the time such Indebtedness is incurred, or Asset
Disposition, Investment or transaction permitted by Section 7.7 is made, or such
judgment entered, and (b) notwithstanding anything herein to the contrary,
nothing in this paragraph changes, modifies or alters the obligations of any
Loan Party to pay all amounts owed hereunder in the Dollar amount required
hereunder notwithstanding any changes or other fluctuations with respect to any
currency exchanged into Dollars.
SECTION 2. THE LOAN
2.1    [RESERVED]
2.2    Term Loan.
(a)    Advances. Subject to the terms and conditions of this Agreement, Lender
will severally (and not jointly) make in an amount not to exceed its respective
Term Commitment, and Borrower agrees to draw, a Term Loan Advance of Fifty Five
Million Dollars ($55,000,000.00) on the Closing Date. The aggregate outstanding
Term Loan Advances may be up to the Maximum Term Loan Amount.


21











--------------------------------------------------------------------------------

 


(b)    Advance Request. To obtain a Term Loan Advance, Borrower shall complete,
sign and deliver an Advance Request (at least one (1) Business Day before the
Advance Date to Agent. Lender shall fund the Term Loan Advance in the manner
requested by the Advance Request provided that each of the conditions precedent
to such Term Loan Advance is satisfied as of the requested Advance Date.
(c)    Term Loan Interest Rate. The principal balance shall bear interest
thereon from such Advance Date in an amount equal to the product of the
outstanding Term Loan principal balance multiplied by the Term Loan Interest
Rate based on a year consisting of 360 days, with interest computed daily based
on the actual number of days elapsed. The Term Loan Interest Rate will float and
change on the day the prime rate changes from time to time.
(d)    Payment. Borrower will pay accrued but unpaid interest on each Term Loan
Advance on the first Business Day of each month, beginning the month after the
Advance Date. Borrower shall repay the aggregate Term Loan principal balance
that is outstanding on the day immediately preceding the Amortization Date, in
equal monthly installments of principal and interest (mortgage style) beginning
on the Amortization Date and continuing on the first Business Day of each month
thereafter until the Secured Obligations (other than inchoate indemnity
obligations) are repaid. Any remaining outstanding Term Loan principal balance,
together with any and all accrued but unpaid interest hereunder, shall be due
and payable on the Term Loan Maturity Date. Borrower shall make all payments
under this Agreement without setoff, recoupment or deduction and regardless of
any counterclaim or defense. Borrower shall wire in immediately available funds
in Dollars to Agent or Lender, as applicable and in each case as specified in
writing by Agent or Lender, or Lender, subject to Schedule 7.24 of the
Disclosure Letter, will initiate debit entries to the Borrower’s account as
authorized on the ACH Authorization, in each case (i) on each payment date of
all periodic obligations payable to Lender under each Term Loan Advance and (ii)
out-of-pocket legal fees and costs incurred by Agent or Lender in connection
with Section 11.12 of this Agreement, provided that an invoice of such
out-of-pocket legal fees and costs has been provided to Borrower at least
fifteen (15) days in advance of Lender initiating such payment.


22











--------------------------------------------------------------------------------

 


2.3    Maximum Interest. Notwithstanding any provision in this Agreement or any
other Loan Document, it is the parties’ intent not to contract for, charge or
receive interest at a rate that is greater than the maximum rate permissible by
law that a court of competent jurisdiction shall deem applicable hereto (which
under the laws of the State of California shall be deemed to be the laws
relating to permissible rates of interest on commercial loans) (the “Maximum
Rate”). If a court of competent jurisdiction shall finally determine that
Borrowers have actually paid to Lender an amount of interest in excess of the
amount that would have been payable if all of the Secured Obligations had at all
times borne interest at the Maximum Rate, then such excess interest actually
paid by Borrowers shall be applied as follows: first, to the payment of the
Secured Obligations consisting of the outstanding principal; second, after all
principal is repaid, to the payment of Lender’s accrued interest, costs,
expenses, professional fees and any other Secured Obligations; and third, after
all Secured Obligations are repaid, the excess (if any) shall be refunded to
Borrower.
2.4    Default Interest. In the event any payment is not paid on the scheduled
payment date, an amount equal to five percent (5%) of the past due amount shall
be payable on demand. In addition, upon the occurrence and during the
continuation of an Event of Default hereunder, all Secured Obligations,
including principal, interest, compounded interest, and professional fees shall
bear interest at a rate per annum equal to the rate set forth in Section 2.2(c)
plus five percent (5%) per annum. In the event any interest is not paid when due
hereunder, delinquent interest shall be added to principal and shall bear
interest on interest, compounded at the rate set forth in Section 2.2(c) or
Section 2.4, as applicable.
2.5    Recalculation of Interest. If a Tax deduction is required by Swiss law to
be made by a Swiss Obligor in respect of any interest payable by it under this
Agreement and should paragraph (b) of Section 2.9 be unenforceable for any
reason, the applicable interest rate in relation to that interest payment shall
be (i) the interest rate which would have applied to that interest payment (as
provided for in Section 2.2 in the absence of this Section 2.5 divided by (ii)
one (1) minus the rate at which the relevant Tax deduction is required to be
made (where the rate at which the relevant Tax deduction is required to be made
is for this purpose expressed as a fraction of one (1) rather than as a
percentage) and (a) that the Swiss Obligor shall be obliged to pay the relevant
interest at the adjusted rate in accordance with this Section 2.5 and (b) all
references to a rate of interest in Section 2.2 shall be construed accordingly.
No recalculation of interest shall be made under this Section 2.5 with respect
to a specific Lender if an Event of Default has not occurred or is continuing
and the Non-Bank Rules would not have been violated if (i) such Lender which is
not a Permitted Non-Qualifying Bank in relation to which the Swiss Obligor makes
the payment, was a Qualifying Bank but on that date that Lender is not or has
ceased to be a Qualifying Bank other than as a result of any change of law after
the date it became a Lender under the Agreement or (ii) such Lender, in relation
to which the Swiss Obligor makes the payment, had complied with its obligations
under Section 11.7 and Section 11.8.


23











--------------------------------------------------------------------------------

 


2.6    Prepayment. At its sole option upon at least seven (7) Business Days
prior notice to Agent, a Borrower (on behalf of itself and all other Borrowers)
may prepay all or any portion greater than or equal to Five Million Dollars
($5,000,000) of the outstanding Advances by paying the entire principal balance
(or such portion thereof), all accrued and unpaid interest with respect to the
principal balance being prepaid, plus all fees and other amounts owing under the
Loan Documents at such time, together with a prepayment charge equal to the
following percentage of the Advance amount being prepaid: if such Advance
amounts are prepaid in any of the first eighteen (18) months following the
Closing Date, 3.00%; after eighteen (18) months but prior to thirty six (36)
months, 2.00%; and thereafter, 1.00% (each, a “Prepayment Charge”). Borrowers
agree that the Prepayment Charge is a reasonable calculation of Lender’s lost
profits in view of the difficulties and impracticality of determining actual
damages resulting from an early repayment of the Advances. Borrowers shall
prepay the outstanding amount of all principal and accrued interest of all
Advances plus all other fees and amounts owing under the Loan Documents through
the prepayment date and the Prepayment Charge upon the occurrence of a Change in
Control. Notwithstanding the foregoing, Agent and Lender agree to waive the
Prepayment Charge if Agent and Lender or any affiliate of Agent or Lender (in
its sole discretion) agree in writing to refinance the Advances prior to the
Maturity Date.
2.7    Notes. If so requested by Lender by written notice to Borrowers, then
Borrowers shall execute and deliver to Lender (and/or, if applicable and if so
specified in such notice, to any Person who is an assignee of Lender pursuant to
Section 11.14) (promptly after the Borrowers’ receipt of such notice) a Note or
Notes to evidence Lender’s Loans.
2.8    Pro Rata Treatment. Each payment (including prepayment) on account of any
fee and any reduction of the Term Loans shall be made pro rata according to the
Term Commitments of the relevant Lender.
2.9    Taxes.
(a)    Defined Terms. For purposes of this Section 2.9, the term “applicable
law” includes FATCA.


24











--------------------------------------------------------------------------------

 


(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding in the minimum amount required
by law and shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax, then the sum payable by the applicable Loan Party shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the Lender or Agent, as applicable, receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.
(c)    Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Agent timely reimburse it for the payment of, any Other
Taxes.
(d)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify the Lender or Agent, as applicable, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Lender or Agent, as applicable, or
required to be withheld or deducted from a payment to such Lender or Agent, as
applicable, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrowers by a Lender (with
a copy to the Agent), or by the Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Loan Parties to do so) and (ii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this paragraph (e).


25











--------------------------------------------------------------------------------

 


(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.9, such
Loan Party shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.
(g)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Agent, at the time or times reasonably
requested by the Borrowers or the Agent (or, with respect to U.K. Withholding
Taxes, deliver to the Borrowers and the Agent or submit to the appropriate
Governmental Authority (as relevant) within twenty (20) days after a written
request by the Borrowers or the Agent), such properly completed and executed
documentation reasonably requested by Borrowers or the Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)    Notwithstanding anything to the contrary herein, a U.K. Treaty Lender
shall be deemed to have satisfied the requirements of Section 2.9(g) if such
Lender has either (x) notified Parent and Agent of its passport number under the
HMRC treaty passport scheme; or (y) submitted an application for withholding tax
relief under the applicable income tax treaty to the appropriate tax authority,
in each case without regard to whether any document required from HMRC has been
obtained.
(iii)    [Reserved]


26











--------------------------------------------------------------------------------

 


(iv)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrowers and Agent at the time or times prescribed by law and
at such time or times reasonably requested by Borrowers or Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Borrowers or Agent as may be necessary for Borrowers and Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause 2,
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement. Each Lender agrees that if it becomes aware that any form or
certification it previously delivered has expired or become obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify Borrowers and Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds.
If any party determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified pursuant
to this Section 2.9 (including by the payment of additional amounts pursuant to
this Section 2.9), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(i)    Qualifying Bank.


27











--------------------------------------------------------------------------------

 


(i)    Each Lender which becomes a party to this Agreement after the Closing
Date shall confirm, prior to becoming party to such Agreement, for the benefit
of the Agent and without liability to any Borrower, which of the following
categories it falls in:
1.
not a Qualifying Bank;

2.
a Qualifying Bank.

(j)    Increased Costs. If any Change in Law shall subject any Lender or the
Agent to any Taxes (other than (i) Indemnified Taxes, (ii) Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes and (iii) Other
Connection Taxes that are imposed on or measured by net income (however
denominated) or that are franchise Taxes or branch profits Taxes) on its Loans,
Term Commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto, and the result of any of the
foregoing shall be to increase the cost to such Lender or the Agent of making,
converting to, continuing or maintaining any Loan or of maintaining its
obligation to make any such Loan, or to reduce the amount of any sum received or
receivable by such Lender or the Agent hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender or the Agent, the
Borrowers will pay to such Lender or Agent, as the case may be, such additional
amount or amounts as will compensate such Lender or Agent, as the case may be,
for such additional costs incurred or reduction suffered.
(k)    U.S. Tax Reporting. For the avoidance of doubt, the Borrowers agree not
to treat the Term Loan as a “contingent payment debt instrument” for U.S. income
tax purposes.
(l)    Survival. Each party’s obligations under this Section 2.9 shall survive
the resignation or replacement of the Agent or any assignment of rights by, or
the replacement of, a Lender, the termination of the Term Commitment and the
repayment, satisfaction or discharge of all obligations under any Loan Document.
SECTION 3. SECURITY INTEREST


28











--------------------------------------------------------------------------------

 


3.1    As security for the prompt and complete payment when due (whether on the
payment dates or otherwise) of all the Secured Obligations, each Loan Party
grants to Agent a security interest in all of such Loan Party’s right, title,
and interest in and to the following personal property whether now owned or
hereafter acquired (collectively, the “UCC Collateral”): (a) Receivables; (b)
Equipment; (c) Fixtures; (d) General Intangibles (other than Intellectual
Property); (e) Inventory; (f) Investment Property; (g) Deposit Accounts; (h)
Cash; (i) Goods; and (j) all other tangible and intangible personal property
(other than Intellectual Property) of such Loan Party whether now or hereafter
owned or existing, leased, consigned by or to, or acquired by, such Loan Party
and wherever located, and any of such Loan Party’s property in the possession or
under the control of Agent; and, to the extent not otherwise included, all
Proceeds of each of the foregoing and all accessions to, substitutions and
replacements for, and rents, profits and products of each of the foregoing;
provided, however, that the UCC Collateral shall include all Accounts and
General Intangibles that consist of rights to payment and proceeds from the
sale, licensing or disposition of all or any part, or rights in, the
Intellectual Property (the “Rights to Payment”). Notwithstanding the foregoing,
if a judicial authority (including a U.S. Bankruptcy Court) holds that a
security interest in the underlying Intellectual Property is necessary to have a
security interest in the Rights to Payment, then the UCC Collateral shall
automatically, and effective as of the date of this Agreement, include the
Intellectual Property to the extent necessary to permit perfection of Agent’s
security interest in the Rights to Payment.
3.2    Notwithstanding the broad grant of the security interest set forth in
Section 3.1, above, the UCC Collateral shall not include (i) nonassignable
licenses or contracts, which by their terms require the consent of the licensor
thereof or another party (but only to the extent such prohibition on transfer is
enforceable under applicable law, including, without limitation, Sections 9406,
9407 and 9408 of the UCC) or (ii) any Excluded Accounts.
3.3    If this Agreement is terminated in accordance with its terms, Agent’s
Lien in the Collateral shall continue until the Secured Obligations (other than
inchoate indemnity obligations) are paid in full in accordance with the terms of
this Agreement. At such time, the Collateral shall be released from the Liens
created hereby, this Agreement and all obligations (other than those expressly
stated to survive such termination) of the Agent, Lender and each Loan Party
hereunder shall terminate. Agent shall execute such documents, return any
Collateral held by Agent hereunder and take such other steps as are reasonably
necessary to accomplish the foregoing, all at the Loan Parties’ sole cost and
expense.
3.4    Parent, Axovant England and Axovant Switzerland have entered into the
Bermuda Security Documents, English Security Documents and/or Swiss Security
Documents in each case pursuant to which they have granted security interests
in, to and under the collateral described therein (such collateral,
collectively, the “Foreign Collateral”, and with the UCC Collateral,
collectively, the “Collateral”) in favor of Agent for the benefit of the
Lenders.


29











--------------------------------------------------------------------------------

 


SECTION 4. CONDITIONS PRECEDENT TO LOAN
The obligations of Lender to make the Loan hereunder are subject to the
satisfaction by Borrowers of the following conditions:
4.1    Closing Date. On or prior to the Closing Date, Borrower shall have
delivered to Agent the following:
(a)    other than as permitted pursuant to Schedule 7.24 to the Disclosure
Letter, executed copies of the Loan Documents (other than the Warrant, which
shall be an original), a legal opinion of each of Loan Party’s Bermudian,
English, Swiss and United States counsel, and all other documents and
instruments reasonably required by Agent (other than the Account Control
Agreements) to effectuate the transactions contemplated hereby or to create and
perfect the Liens of Agent with respect to all Collateral, in all cases in form
and substance reasonably acceptable to Agent;
(b)    certified copy of resolutions of each of the Loan Parties’ respective
boards of directors (and shareholder, with respect to Axovant England)
evidencing (i) approval of (A) the Loan and other transactions evidenced by the
Loan Documents and (B) with respect to Parent, the Warrant and transactions
evidenced thereby; (ii) authorizing a specified person or persons to execute the
Loan Documents to which it is a party on its behalf and (iii) authorizing a
specified person or persons, on its behalf, to sign and/or dispatch all
documents and notices (including, if relevant, any Advance Request or other
relevant notice) to be signed and/or dispatched by it under or in connection
with the Loan Documents to which it is a party;
(c)    certificates (as customary in the jurisdiction of Axovant England and
containing specimen signatures) of a director confirming that guaranteeing or
securing the Loans would not cause any guaranteeing or similar limit binding on
Axovant England to be exceeded and certifying that each copy document relating
to it specified in this Article 4, is correct, complete and the original of such
copy document, is in full force and effect and has not been amended or
superseded as at a date no earlier than the Closing Date;
(d)    certified copies of the constitutional documents and the bylaws, as
amended through the Closing Date, of each Loan Party;
(e)    a certificate of good standing (or insolvency search) for each Loan Party
from its jurisdiction of organization and similar certificates from all other
jurisdictions in which it does business and where the failure to be qualified
would have a Material Adverse Effect;
(f)    payment of the Due Diligence Fee and reimbursement of Agent’s and
Lender’s current expenses reimbursable pursuant to Section 11.12 of this
Agreement; and


30











--------------------------------------------------------------------------------

 


(g)    such other documents as Agent may reasonably request.
4.2    All Advances. On or prior to each Advance Date:
(a)    Agent shall have received (i) an Advance Request for the relevant Advance
as required by Section 2.2(b), each duly executed by a Borrower’s Chief
Executive Officer, Chief Financial Officer or any other duly authorized officer
or director and (ii) any other documents Agent may reasonably request;
(b)    the representations and warranties set forth in this Agreement shall be
true and correct in all material respects on and as of the Advance Date with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date;
(c)    the Loan Parties shall be in compliance with all the terms and provisions
set forth herein and in each other Loan Document on its part to be observed or
performed, and at the time of and immediately after such Advance no Event of
Default shall have occurred and be continuing;
(d)    the Agent shall have received executed copies of the Account Control
Agreements (other than as permitted pursuant to Schedule 7.24 of the Disclosure
Letter);
(e)    the Loan Parties shall have paid the Facility Charge;
(f)    [Reserved];
(g)    Each Advance Request shall be deemed to constitute a representation and
warranty by such Borrower on the relevant Advance Date as to the matters
specified in paragraphs (b) and (c) of this Section 4.2 and as to the matters
set forth in the Advance Request.
4.3    No Default. As of the Closing Date and each Advance Date, (i) no fact or
condition exists that would (or would, with the passage of time, the giving of
notice, or both) constitute an Event of Default and (ii) no event that has had
or would reasonably be expected to have a Material Adverse Effect has occurred
and is continuing.
4.4    Post-Close Obligations. Each Loan Party agrees to deliver all items as
required under Schedule 7.24 to the Disclosure Letter.
SECTION 5.     REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES
Each Loan Party represents and warrants that:


31











--------------------------------------------------------------------------------

 


5.1    Corporate Status. Each Loan Party is a corporation duly organized,
legally existing and in good standing under the laws of the (a) Bermuda (with
respect to Parent), (b) England and Wales (with respect to Axovant England), (c)
Switzerland (with respect to Axovant Switzerland), or (d) Delaware (with respect
to Axovant Delaware), as applicable, and is duly qualified as a foreign
corporation in all jurisdictions in which the nature of its business or location
of its properties require such qualifications and where the failure to be
qualified would reasonably be expected to have a Material Adverse Effect. Each
Loan Party’s present name, former names (if any), locations, place of formation,
tax identification number, organizational identification number and other
information are correctly set forth in Exhibit C to the Disclosure Letter, as
may be updated by the Loan Parties in a written notice (including any Compliance
Certificate) provided to Agent after the Closing Date.
5.2    Collateral. Each Loan Party owns the Collateral and the Intellectual
Property, free of all Liens, except for Permitted Liens. Each Loan Party has the
power and authority to grant to Agent a Lien in the Collateral as security for
the Secured Obligations.
5.3    Consents. Each Loan Party’s execution, delivery and performance of this
Agreement and all other Loan Documents, and Parent’s execution of the Warrant,
(i) have been duly authorized by all necessary corporate action of such Loan
Party, (ii) will not result in the creation or imposition of any Lien upon the
Collateral, other than Permitted Liens and the Liens created by this Agreement
and the other Loan Documents, (iii) do not violate any provisions of such Loan
Party’s constitutional documents, or other organizational or governing documents
(as applicable), bylaws, or any law, regulation, order, injunction, judgment,
decree or writ to which such Loan Party is subject and (iv) except as described
on Schedule 5.3 to the Disclosure Letter, do not violate any material contract
or material agreement or require the consent or approval of any other Person
which has not already been obtained. The individual or individuals executing the
Loan Documents and the Warrant are duly authorized to do so.
5.4    Material Adverse Effect. No event that has had or would reasonably be
expected to have a Material Adverse Effect has occurred and is continuing. No
Loan Party is aware of any event likely to occur that is reasonably expected to
result in a Material Adverse Effect.
5.5    Actions Before Governmental Authorities. There are no actions, suits or
proceedings at law or in equity or by or before any Governmental Authority now
pending or, to the knowledge of any Loan Party, threatened in writing against
any Loan Party or its property, that is reasonably expected to result in a
Material Adverse Effect.


32











--------------------------------------------------------------------------------

 


5.6    Laws. No Loan Party nor any of its Subsidiaries is in violation of any
law, rule or regulation, or in default with respect to any judgment, writ,
injunction or decree of any Governmental Authority, where such violation or
default is reasonably expected to result in a Material Adverse Effect. Attached
hereto as Schedule 5.6 to the Disclosure Letter is a true, complete and correct
list of all material agreements and contracts between (i) any Loan Party and/or
any of its Subsidiaries and (ii) Roivant (the “Roivant Documents”). No Loan
Party is in default in any material manner under any provision of any agreement
or instrument evidencing material Indebtedness, or any other material agreement
to which it is a party or by which it is bound, including the Roivant Documents,
and, to the knowledge of any Loan Party with respect to any Person other than
any Loan Party or its Subsidiaries, no event of default or event that with the
passage of time would result in an event of default exists under any provision
of the Roivant Documents, nor any agreement or instrument evidencing material
Indebtedness, nor any other material agreement to which it is a party or by
which it is bound.
No Loan Party nor any of its Subsidiaries is required to register as an
“investment company” or a company “controlled” by an “investment company” under
the Investment Company Act of 1940, as amended. No Loan Party nor any of its
Subsidiaries is engaged as one of its important activities in extending credit
for margin stock (under Regulations X, T and U of the Federal Reserve Board of
Governors). Each Loan Party and each of its Subsidiaries has complied in all
material respects with the Federal Fair Labor Standards Act. No Loan Party nor
any of its Subsidiaries is a “holding company” or an “affiliate” of a “holding
company” or a “subsidiary company” of a “holding company” as each term is
defined and used in the Public Utility Holding Company Act of 2005. No Loan
Party’s nor any of its Subsidiaries’ properties or assets has been used by such
Loan Party or such Subsidiary or, to any Loan Party’s knowledge, by previous
Persons, in disposing, producing, storing, treating, or transporting any
hazardous substance other than in material compliance with applicable laws. Each
Loan Party and each of its Subsidiaries has obtained all material consents,
approvals and authorizations of, made all declarations or filings with, and
given all notices to, all Governmental Authorities that are necessary to
continue their respective businesses as currently conducted.


33











--------------------------------------------------------------------------------

 


No Loan Party, any of its Subsidiaries, or to any Loan Party’s knowledge any of
its or its Subsidiaries’ Affiliates or any of their respective agents acting or
benefiting in any capacity in connection with the transactions contemplated by
this Agreement is (i) in violation of any Anti-Terrorism Law, (ii) engaging in
or conspiring to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law, or (iii) is a Blocked Person. No Loan
Party, nor any of its Subsidiaries, or to the knowledge of any Loan Party, any
of their Affiliates or agents, acting or benefiting in any capacity in
connection with the transactions contemplated by this Agreement, (x) conducts
any business or engages in making or receiving any contribution of funds, goods
or services to or for the benefit of any Blocked Person, or (y) deals in, or
otherwise engages in any transaction relating to, any property or interest in
property blocked pursuant to Executive Order No. 13224, any similar executive
order or other Anti-Terrorism Law. None of the funds to be provided under this
Agreement will be used, directly or indirectly, (a) for any activities in
violation of any applicable anti-money laundering, economic sanctions and
anti-bribery laws and regulations laws and regulations, including the
Anti-Bribery Laws, or (b) for any payment to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
Each Loan Party has implemented and maintains in effect policies and procedures
to the extent necessary to ensure compliance by each Loan Party, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and Parent, its Subsidiaries and
their respective officers and employees and to the knowledge of Parent, its
Subsidiaries and their respective directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.
No Loan Party nor any of its Subsidiaries or any of their respective directors,
officers or employees, is a Sanctioned Person. No Loan, use of proceeds or other
transaction contemplated by this Agreement will violate Anti-Corruption Laws or
applicable Sanctions.
5.7    Information Correct and Current. No written information, report, Advance
Request, financial statement, exhibit or schedule furnished, by or on behalf of
any Loan Party to Agent in connection with any Loan Document or included therein
or delivered pursuant thereto contained, or, when taken as a whole, contains or
will contain any material misstatement of fact or, when taken together with all
other such written information or documents, omitted, omits or will omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were, are or will be made, not materially
misleading at the time such statement was made or deemed made. Additionally, any
and all financial or business projections provided by the Loan Parties to Agent,
whether prior to or after the Closing Date, shall be (i) provided in good faith
and based on the most current data and information available to the Loan
Parties, and (ii) the


34











--------------------------------------------------------------------------------

 


most current of such projections provided to the Board (it being understood that
such projections are subject to significant uncertainties and contingencies,
many of which are beyond the control of the Loan Parties, that no assurance is
given that any particular projections will be realized, that actual results may
differ).
5.8    Tax Matters. Except as described on Schedule 5.8 to the Disclosure Letter
and except those being contested in good faith with adequate reserves under
GAAP, (a) each Loan Party has filed all material federal, state and local tax
returns that it is required to file, (b) each Loan Party has duly paid or fully
reserved for all material taxes or installments thereof (including any interest
or penalties) as and when due, or which have or may become due pursuant to such
returns, and (c) each Loan Party has paid or fully reserved for any material tax
assessment received by it which remains unpaid, if any (including any taxes
being contested in good faith and by appropriate proceedings).
5.9    Intellectual Property Claims. The Loan Parties are the sole owner of, or
otherwise have the right to use, the Intellectual Property material to its
business. Except as described on Schedule 5.9 to the Disclosure Letter, (i) each
of the material Copyrights, Trademarks and Patents is valid and enforceable,
(ii) no material part of the Intellectual Property has been judged invalid or
unenforceable, in whole or in part, and (iii) no claim has been made to a Loan
Party that any material part of the Intellectual Property violates the rights of
any third party. Exhibit D to the Disclosure Letter is a true, correct and
complete list of each of the Loan Parties’ Patents, registered Trademarks,
registered Copyrights, and material agreements under which a Loan Party licenses
Intellectual Property from third parties (other than shrink-wrap software
licenses), together with application or registration numbers, as applicable,
owned by a Loan Party, in each case as of the Closing Date. The Loan Parties are
not in material breach of, nor have the Loan Parties failed to perform any
material obligations under, any of the foregoing contracts, licenses or
agreements and, to Borrowers’ knowledge, no third party to any such contract,
license or agreement is in material breach thereof or has failed to perform any
material obligations thereunder.
5.10    Intellectual Property. Except as described on Schedule 5.10 to the
Disclosure Letter, the Loan Parties have all material rights with respect to
Intellectual Property necessary or material in the operation or conduct of the
Loan Parties’ business as currently conducted and proposed to be conducted by
Loan Parties. Without limiting the generality of the foregoing, and in the case
of Licenses, except for restrictions that are unenforceable under Division 9 of
the UCC or other applicable law, the Loan Parties have the right, to the extent
required to operate their business, to freely transfer, license or assign
Intellectual Property necessary or material in the operation or conduct of their
business as currently conducted and proposed to be conducted by them, without
condition, restriction or payment of any kind (other than license payments in
the ordinary course of business) to any third party, and the Loan Parties own or
have the right to use, pursuant to valid licenses, all software development
tools, library functions, compilers and all other third-party software and other
items that are material to their business and used in the design, development,
promotion, sale, license, manufacture, import, export, use or distribution of


35











--------------------------------------------------------------------------------

 


Borrower Products except customary covenants in inbound license agreements and
equipment leases where a Loan Party is the licensee or lessee.
5.11    Borrower Products. Except as described on Schedule 5.11 to the
Disclosure Letter, no material Intellectual Property owned by any Loan Party or
Borrower Product has been or is subject to any actual or, to the knowledge of
the Loan Parties, threatened in writing litigation, proceeding (including any
proceeding in the United States Patent and Trademark Office or any corresponding
foreign office or agency) or outstanding decree, order, judgment, settlement
agreement or stipulation that restricts in any material manner Borrower’s use,
transfer or licensing thereof or that may affect the validity, use or
enforceability thereof. There is no decree, order, judgment, agreement,
stipulation, arbitral award or other provision entered into in connection with
any litigation or proceeding that obligates any Loan Party to grant licenses or
ownership interest in any future Intellectual Property related to the operation
or conduct of the business of the Loan Parties or Borrower Products. No Loan
Party has received any written notice or claim, or, to the knowledge of the Loan
Parties, oral notice or claim, challenging or questioning their ownership in any
Intellectual Property (or written notice of any claim challenging or questioning
the ownership in any licensed Intellectual Property of the owner thereof) or
suggesting that any third party has any claim of legal or beneficial ownership
with respect thereto nor, to the Loan Parties’ knowledge, is there a reasonable
basis for any such claim in each case to where such notice or claim would
reasonably be expected to have a Material Adverse Effect. To Loan Parties’
knowledge, no Loan Party’s use of its Intellectual Property or the production
and sale of Borrower Products infringes the valid Intellectual Property or other
rights of others in any material respect.
5.12    Financial Accounts. Exhibit E to the Disclosure Letter, as may be
updated by Loan Parties in a written notice provided to Agent after the Closing
Date, is a true, correct and complete list of (a) all banks and other financial
institutions at which any Loan Party or any Subsidiary maintains Deposit
Accounts and (b) all institutions at which any Loan Party or any Subsidiary
maintains an account holding Investment Property, and such exhibit correctly
identifies the name, address and telephone number of each bank or other
institution, the name in which the account is held, a description of the purpose
of the account, and the complete account number therefor.
5.13    Employee Loans. No Loan Party has outstanding loans to any employee,
officer or director of such Loan Party nor has any Loan Party guaranteed the
payment of any loan made to an employee, officer or director of such Loan by a
third party.
5.14    Capitalization and Subsidiaries. The Loan Parties do not own any stock,
partnership interest or other securities of any Person, except for Permitted
Investments. Attached as Schedule 1 to the Disclosure Letter, as may be updated
by Loan Parties in a written notice provided after the Closing Date, is a true,
correct and complete list of each direct and indirect Subsidiary of Parent.
5.15    [Reserved].


36











--------------------------------------------------------------------------------

 


5.16    Centre of Main Interests and Establishments. For the purposes of The
Council of the European Union Regulation No. 1346/2000 on Insolvency Proceedings
(the “Regulation”), Axovant England’s centre of main interest (as that term is
used in Article 3(1) of the Regulation) is situated in England and Wales and it
has no “establishment” (as that term is used in Article 2(h) of the Regulation)
in any other jurisdiction.
5.17    Pensions. (a) Axovant England is not, nor has it at any time been, an
employer (for the purposes of sections 38 to 51 of the UK Pensions Act 2004) of
an occupational pension scheme which is not a money purchase scheme (both terms
as defined in the UK Pensions Schemes Act 1993); and (b) Axovant England is not,
nor has it at any time been, “connected” with or an “associate” of (as those
terms are used in sections 38 and 43 of the UK Pensions Act 2004) such an
employer.
5.18    Non-Bank Rules. The Borrower is in compliance with the Non-Bank Rules;
provided, that, the Borrower shall not be in breach of this representation if
its number of creditors that are not Qualifying Banks in respect of either the
10 Non-Bank Rule or the 20 Non-Bank Rule is exceeded solely because a Lender
having (a) made an incorrect declaration of its status as to whether or not it
is a Qualifying Bank, (b) failed to comply with its obligations under Section
11.7 or Section 11.8 of this Agreement or (c) ceased to be a Qualifying Bank
other than as a result of any Change in Law after the date it became a Lender
under this Agreement. For the purpose of its compliance with the 20 Non-Bank
Rule under this Section 5.18, the number of Lenders under this Agreement which
are not Qualifying Banks shall be deemed to be ten (irrespective of whether or
not there are, at any time, any such Lenders).
SECTION 6.     INSURANCE; INDEMNIFICATION
6.1    Coverage. The Loan Parties shall cause to be carried and maintained
commercial general liability insurance, on an occurrence form, against risks
customarily insured against in the Loan Parties’ line of business. Such risks
shall include the risks of bodily injury, including death, property damage,
personal injury, advertising injury, and contractual liability per the terms of
the indemnification agreement found in Section 6.3. The Loan Parties must
maintain a minimum of $2,000,000 (or foreign currency equivalent, if applicable)
of commercial general liability insurance for each occurrence. The Loan Parties
have and agree to maintain a minimum of $2,000,000 (or foreign currency
equivalent, if applicable) of directors’ and officers’ insurance for each
occurrence and $5,000,000 (or foreign currency equivalent, if applicable) in the
aggregate. So long as there are any Secured Obligations (other than inchoate
indemnity obligations) outstanding, the Loan Parties shall also cause to be
carried and maintained insurance upon the Collateral, insuring against all risks
of physical loss or damage howsoever caused, in an amount not less than the full
replacement cost of the Collateral, provided that such insurance may be subject
to standard exceptions and deductibles.


37











--------------------------------------------------------------------------------

 


6.2    Certificates. The Loan Parties shall deliver to Agent certificates of
insurance that evidence its compliance with its insurance obligations in
Section 6.1 and the obligations contained in this Section 6.2. The Loan Parties’
insurance certificate shall state Agent (shown as “Hercules Capital, Inc.”, as
Agent”) is an additional insured for commercial general liability, and a loss
payee for all risk property damage insurance, subject to the insurer’s approval.
Other than as permitted pursuant to Schedule 7.24 to the Disclosure Letter,
attached to the certificates of insurance will be additional insured
endorsements for liability and lender’s loss payable endorsements for all risk
property damage insurance. All certificates of insurance will provide for a
minimum of thirty (30) days advance written notice to Agent of cancellation
(other than cancellation for non-payment of premiums, for which ten (10) days’
advance written notice shall be sufficient). Any failure of Agent to scrutinize
such insurance certificates for compliance is not a waiver of any of Agent’s
rights, all of which are reserved. The Loan Parties agree that (i) with respect
to any policies solely in the name of one or more of the Loan Parties as of the
Closing Date, the Loan Parties shall not amend such policies to include Roivant
as an insured nor replace such policies with joint policies with Roivant, (ii)
any insurance policies that have not been pledged to Agent as of the Closing
Date with respect to Axovant England due to such policies being joint policies
with Roivant shall be pledged promptly after Axovant England becomes sole holder
or payor under such policies or any replacement policies, and (iii) upon
entering or amending any insurance policy required hereunder, Loan Parties shall
provide Agent with copies of such policies and shall promptly deliver to Agent
updated insurance certificates with respect to such policies.
6.3    Indemnity. Each Loan Party agrees to indemnify and hold Agent, Lender and
their officers, directors, employees, agents, in-house attorneys,
representatives and shareholders (each, an “Indemnified Person”) harmless from
and against any and all claims, costs, expenses, damages and liabilities
(including such claims, costs, expenses, damages and liabilities based on
liability in tort, including strict liability in tort), including reasonable
attorneys’ fees and disbursements and other costs of investigation or defense
(including those incurred upon any appeal) (collectively, “Liabilities”), that
may be instituted or asserted against or incurred by such Indemnified Person as
the result of credit having been extended, suspended or terminated under this
Agreement and the other Loan Documents or the administration of such credit, or
in connection with or arising out of the transactions contemplated hereunder and
thereunder, or any actions or failures to act in connection therewith, or
arising out of the disposition or utilization of the Collateral, excluding in
all cases Liabilities to the extent resulting solely from any Indemnified
Person’s gross negligence or willful misconduct. Each Loan Party agrees to pay,
and to save Agent and Lender harmless from, any and all liabilities with respect
to, or resulting from any delay in paying, any and all registration, stamp,
excise, sales or other similar taxes (excluding taxes imposed on or measured by
the net income of Agent or Lender) that may be payable or determined to be
payable with respect to the execution, delivery, performance, enforcement or
registration of any of the Collateral or the Loan Documents. In no event shall
any Loan Party or any Indemnified Person be liable on any theory of liability
for any special, indirect, consequential or punitive damages (including any loss
of profits, business or anticipated savings). This Section 6.3 shall survive the
repayment of


38











--------------------------------------------------------------------------------

 


indebtedness under, and otherwise shall survive the expiration or other
termination of, the Loan Agreement.
SECTION 7.     COVENANTS OF BORROWER
Each Loan Party agrees as follows:
7.1    Financial Reports. The Loan Parties shall furnish to Agent the financial
statements and reports listed hereinafter (the “Financial Statements”):
(a)    (i) while no Event of Default has occurred and is continuing, within ten
(10) days after the end of each month, copies of bank account statements and a
report detailing any material contingencies (including the commencement of any
material litigation by or against Borrower), all certificated by Parent’s Chief
Executive Officer, Chief Financial Officer, principal accounting officer or any
other duly authorized officer or director; and (ii) while an Event of Default
has occurred and is continuing, as soon as practicable (and in any event within
thirty (30) days) after the end of each month, unaudited interim and
year-to-date financial statements of Parent as of the end of such month
(prepared on a consolidated basis), including balance sheet and related
statement of income accompanied by a report detailing any material contingencies
(including the commencement of any material litigation by or against Borrower),
all certified by Parent’s Chief Executive Officer, Chief Financial Officer
principal accounting officer or any other duly authorized officer or director to
the effect that they have been prepared in accordance with GAAP, except (A) for
the absence of footnotes, (B) that they are subject to normal year end
adjustments, and (C) they do not contain certain non-cash items that are
customarily included in quarterly and annual financial statements;
(b)    within forty-five (45) days after the end of each fiscal quarter of
Parent’s fiscal year, unaudited interim and year-to-date financial statements of
Parent as of the end of such calendar quarter (prepared on a consolidated
basis), including balance sheet and related statements of income and cash flows
accompanied by a report detailing any material contingencies (including the
commencement of any material litigation by or against Borrower), certified by
Parent’s Chief Executive Officer, Chief Financial Officer chief accounting
officer or any other duly authorized officer or director to the effect that they
have been prepared in accordance with GAAP, except (i) for the absence of
footnotes, and (ii) that they are subject to normal year end adjustments;
provided that the financial statements delivered for the fourth quarter of any
fiscal year need not include a statement of cash flows;
(c)    within ninety (90) days after the end of each fiscal year of Parent,
unqualified, and without any going concern or similar limitations (other than a
going concern qualification solely with respect to having less than twelve (12)
months of cash), audited financial statements of Parent as of the end of such
year (prepared on a consolidated basis), including balance sheet and related
statements of income and cash flows, and setting forth in comparative form the
corresponding figures for the preceding fiscal year, certified by a firm of
independent certified public accountants selected by


39











--------------------------------------------------------------------------------

 


Parent and reasonably acceptable to Agent (it being understood that Ernst &
Young LLP and any other accounting firm of national standing is reasonably
acceptable to Agent), accompanied by any management report from such
accountants;
(d)     together with each set of financial statements delivered pursuant to
Section 7.1(a), (b) or (c), a Compliance Certificate in the form of Exhibit F;
(e)    while an Event of Default has occurred and is continuing, as soon as
practicable (and in any event within ten (10) days) after the end of each month,
a report showing agings of accounts receivable and accounts payable;
(f)    promptly after the sending or filing thereof, as the case may be, copies
of any proxy statements, financial statements or reports that Parent has made
available to holders of any series of its Equity Interests generally and copies
of any regular, periodic and special reports or registration statements that
Parent files with the SEC or any governmental authority that may be substituted
therefor, or any national securities exchange;
(g)    promptly following each meeting of the Board, copies of all presentation
materials that Borrower provides to its directors in connection with meetings of
the Board shall be made available for inspection by Agent at Borrower’s premises
at reasonable times and upon reasonable notice, provided that all in all cases
Borrower may exclude any information or materials related to executive
compensation, executive sessions, debt refinancings, confidential information,
any attorney-client privileged information and any information that would raise
a conflict of interest with Agent or Lenders; ;
(h)    within ten (10) days after their approval by the Board, and in any event,
within sixty (60) days after the end of Parent’s fiscal year, financial and
business projections as approved by the Board, as well as budgets, operating
plans and other financial information reasonably requested by Agent;
(i)    from July 1, 2017 and continuing until achievement of the Clinical
Milestone, evidence of compliance with Section 7.20 in each Compliance
Certificate and upon request in form and substance reasonably acceptable to
Agent and supporting documentation reasonably requested by Agent, including
certification of such compliance by the Chief Executive Officer, Chief Financial
Officer, chief accounting officer or any other duly authorized officer or
director of Parent; and
(j)    immediate notice if any Loan Party or any Subsidiary has knowledge that
any Loan Party, or any Subsidiary or Affiliate of any Loan Party, is listed on
the OFAC Lists or (a) is convicted on, (b) pleads nolo contendere to, (c) is
indicted on, or (d) is arraigned and held over on charges involving money
laundering or predicate crimes to money laundering.
No Loan Party shall make any change in its (a) accounting policies or reporting
practices, other than to the extent required or otherwise contemplated by GAAP,
the SEC, the


40











--------------------------------------------------------------------------------

 


PCAOB or other applicable regulatory requirements or (b) fiscal years or fiscal
quarters. The fiscal year of Parent shall end on March 31.
The executed Compliance Certificate may be sent via email to Agent at
legal@herculestech.com. All Financial Statements required to be delivered
pursuant to clauses (a), (b) and (c) shall be sent via e-mail to
financialstatements@herculestech.com with a copy to legal@herculestech.com
provided, that if e-mail is not available or sending such Financial Statements
via e-mail is not possible, they shall be faxed to Agent at: (866) 468‑8916,
attention Chief Credit Officer.
Notwithstanding the foregoing, documents required to be delivered under Sections
7.1(a), (b) and (c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which Parent
files such documents with the SEC and such documents are publicly available on
the SEC’s EDGAR filing system or any successor thereto.
7.2    Management Rights. The Loan Parties shall permit any representative that
Agent or Lender authorizes, including its attorneys and accountants, to inspect
the Collateral and examine and make copies and abstracts of the books of account
and records of the Loan Parties at reasonable times and upon reasonable notice
during normal business hours; provided, however, that so long as no Event of
Default has occurred and is continuing, such examinations shall be limited to no
more often than once per fiscal year. In addition, any such representative shall
have the right to meet with management and officers of the Loan Parties to
discuss such books of account and records. In addition, Agent or Lender shall be
entitled at reasonable times and intervals to consult with and advise the
management and officers of the Loan Parties concerning significant business
issues affecting Borrower. Such consultations shall not unreasonably interfere
with the Loan Parties’ business operations. The parties intend that the rights
granted Agent and Lender shall constitute “management rights” within the meaning
of 29 C.F.R. Section 2510.3-101(d)(3)(ii), but that any advice, recommendations
or participation by Agent or Lender with respect to any business issues shall
not be deemed to give Agent or Lender, nor be deemed an exercise by Agent or
Lender of, control over the Loan Parties’ management or policies.
7.3    Further Assurances. Each Loan Party shall from time to time execute,
deliver and file, alone or with Agent, any financing statements, security
agreements, collateral assignments, notices, control agreements, or other
documents to perfect or give the highest priority to Agent’s Lien on the
Collateral. Each Loan Party shall from time to time procure any instruments or
documents as may be reasonably requested by Agent, and take all further action
that may be necessary, or that Agent may reasonably request, to perfect and
protect the Liens granted hereby and thereby. In addition, and for such purposes
only, each Loan Party hereby authorizes Agent to execute and deliver on its
behalf and to file such financing statements (including an indication that the
financing statement covers “all assets or all personal property other than
intellectual property” of such Loan Party in accordance with Section 9-504 of
the UCC), collateral assignments, notices,


41











--------------------------------------------------------------------------------

 


control agreements, security agreements and other documents without the
signature of the Loan Parties either in Agent’s name or in the name of Agent as
agent and attorney-in-fact for the Loan Parties. Each Loan Party shall protect
and defend its title to the Collateral and Agent’s Lien thereon against all
Persons claiming any interest adverse to such Loan Party or Agent other than
Permitted Liens.
7.4    Indebtedness. No Loan Party shall create, incur, assume, guarantee nor be
or remain liable with respect to any Indebtedness, or permit any Subsidiary so
to do, other than Permitted Indebtedness, or prepay any Indebtedness or take any
actions which impose on any Loan Party an obligation to prepay any Indebtedness,
except for (a) the conversion of Indebtedness into equity securities and the
payment of cash in lieu of fractional shares in connection with such conversion,
(b) in connection with refinancing or replacement Indebtedness, (c) purchase
money Indebtedness pursuant to its then-applicable payment schedule, (d)
prepayment by any Subsidiary of (i) inter-company Indebtedness owed by such
Subsidiary to any Loan Party, or (ii) if such Subsidiary is not a Loan Party,
intercompany Indebtedness owed by such Subsidiary to another Subsidiary that is
not a Loan Party or (e) as otherwise permitted hereunder or approved in writing
by Agent.
7.5    Collateral. Each Loan Party shall at all times keep the Collateral, the
Intellectual Property and all other property and assets used in the Loan
Parties’ business or in which the Loan Parties now or hereafter holds any
interest free and clear from any legal process or Liens whatsoever (except for
Permitted Liens), and shall give Agent prompt written notice of any legal
process affecting the Collateral, the Intellectual Property, such other property
and assets, or any Liens thereon, provided however, that the Collateral,
Intellectual Property and such other property and assets may be subject to
Permitted Liens. No Loan Party shall agree with any Person other than Agent or
Lender not to encumber its property other than pursuant to (a) any agreements
governing any purchase money Liens or capital lease obligations otherwise
permitted hereby (in which case, any prohibition or limitation shall only be
effective against the assets financed thereby) and (b) customary restrictions on
the assignment of leases, licenses and other agreements. No Loan Party shall
enter into or suffer to exist or become effective any agreement that prohibits
or limits the ability of any Loan Party to create, incur, assume or suffer to
exist any Lien upon any of its Intellectual Property, whether now owned or
hereafter acquired, to secure its obligations under the Loan Documents to which
it is a party other than pursuant to (x) this Agreement and the other Loan
Documents, (y) any agreements governing any purchase money Liens or capital
lease obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby) or (z)
customary restrictions on the assignment of leases, licenses and other
agreements. Each Loan Party shall cause its Subsidiaries to protect and defend
such Subsidiary’s title to its assets from and against all Persons claiming any
interest adverse to such Subsidiary, and Borrower shall cause its Subsidiaries
at all times to keep such Subsidiary’s property and assets free and clear from
any legal process or Liens whatsoever (except for Permitted Liens or as
otherwise permitted by this Section 7.5), and shall give Agent prompt written
notice of any legal process affecting such Subsidiary’s assets.


42











--------------------------------------------------------------------------------

 


7.6    Investments. No Loan Party shall directly or indirectly acquire or own,
or make any Investment in or to any Person, or permit any of its Subsidiaries so
to do, other than Permitted Investments.
7.7    Distributions. No Loan Party shall, and shall not allow any Subsidiary
to, (a) repurchase or redeem any class of shares, stock or other Equity Interest
other than (i) pursuant to employee, director or consultant repurchase plans or
other similar agreements, provided, however, in each case the repurchase or
redemption price does not exceed the original consideration paid for such
shares, stock or Equity Interest or (ii) purchases of its Common Shares or
equity derivatives with respect to its Common Shares (including capped call,
call spread, accelerated stock repurchase and forward purchase transactions)
using the proceeds from the simultaneous issuance of convertible notes under a
Permitted Convertible Debt Financing, (and any payments under or pursuant to, or
settlements of, any such accelerated or forward stock repurchase arrangements,
call spreads, capped calls or other derivatives entered into simultaneously at
the time of and in connection with the issuance of a Permitted Convertible Debt
Financing; provided that, the aggregate net purchase price of such transactions
in the aggregate shall not exceed thirty percent (30.00%) of the net proceeds
from the Permitted Convertible Debt Financing; or (b) declare or pay any cash
dividend or make a cash distribution on any class of shares, stock or other
Equity Interest, except that a Subsidiary may pay dividends or make
distributions to any Loan Party, or (c) lend money to any employees, officers or
directors or guarantee the payment of any such loans granted by a third party in
excess of Five Hundred Thousand Dollars ($500,000) in the aggregate, or (d)
waive, release or forgive any Indebtedness (other than Indebtedness represented
by a Permitted Investment made pursuant to clause (vii) thereof) owed by any
employees, officers or directors in excess of Five Hundred Thousand Dollars
($500,000) in the aggregate in any fiscal year.
7.8    Transfers. Except for Permitted Transfers, no Loan Party shall, and shall
not allow any Subsidiary to, voluntarily or involuntarily transfer, sell, lease,
license, lend or in any other manner convey any equitable, beneficial or legal
interest in any material portion of its assets or sell a controlling ownership
interest in or majority equity interest in any Subsidiary organized or acquired
after the Closing Date.
7.9    Mergers or Acquisitions. No Loan Party shall merge or consolidate, or
permit any of its Subsidiaries to merge, amalgamate or consolidate, with or into
any other business organization (other than mergers, amalgamations or
consolidations of (a) a Subsidiary which is not a Loan Party into another
Subsidiary or into a Loan Party or (b) a Loan Party into another Loan Party
(including any entity that becomes a Loan Party pursuant to Section 7.13
substantially concurrently with the occurrence of such merger, amalgamation or
consolidation)), or acquire, or permit any of its Subsidiaries to acquire, all
or substantially all of the capital stock or property of another Person, other
than in connection with a Permitted Investment.
7.10    Taxes. Each Loan Party and its Subsidiaries shall pay when due all
material taxes, fees or other charges of any nature whatsoever (together with
any related interest or


43











--------------------------------------------------------------------------------

 


penalties) now or hereafter imposed or assessed against (i) any Loan Party, any
of its Subsidiaries or the Collateral or (ii) upon any Loan Party’s or any of
its Subsidiaries’ ownership, possession, use, operation or disposition of the
Collateral or upon any Loan Party’s or any of its Subsidiaries’ rents, receipts
or earnings arising therefrom. Each Loan Party shall file on or before the due
date therefor all material personal property tax returns in respect of the
Collateral. Notwithstanding the foregoing, any Loan Party may contest, in good
faith and by appropriate proceedings, taxes for which such Loan Party maintains
adequate reserves therefor in accordance with GAAP.
7.11    Corporate Changes. No Loan Party nor any Subsidiary shall change its
corporate name, legal form or jurisdiction of formation without twenty (20)
days’ prior written notice to Agent. No Change in Control shall occur. No Loan
Party nor any Subsidiary shall relocate its chief executive office or its
principal place of business unless: (i) it has provided prior written notice to
Agent; and (ii) such relocation has been consented to in writing by Agent. No
Loan Party nor any Subsidiary shall relocate any item of Collateral (other than
(w) clinical drug supplies utilized in the ordinary course of business, (x)
sales of assets made in accordance with Section 7.8, (y) relocations of assets
having an aggregate value of up to Five Hundred Thousand Dollars ($500,000) in
any fiscal year, and (z) relocations of Collateral from a location described on
Exhibit C to the Disclosure Letter to another location described on Exhibit C to
the Disclosure Letter) unless (i) it has provided prompt written notice to
Agent, (ii) such relocation is within the United Kingdom (with respect to the
Axovant England), Switzerland (with respect to Axovant Switzerland) or the
continental United States of America (with respect to Axovant Delaware) and,
(iii) if such relocation is to a third party bailee, if not prohibited by
applicable law, it has delivered a bailee agreement in form and substance
reasonably acceptable to Agent.
7.12    Deposit Accounts. Other than Excluded Accounts, no Loan Party nor any
Subsidiary shall maintain any Deposit Accounts, or accounts holding Investment
Property, except with respect to which Agent has (i) an Account Control
Agreement or (ii) such other agreement as may be acceptable to Agent for Deposit
Accounts and accounts holding Investment Property outside of the United States
of America.
7.13    Future Subsidiaries. Each Loan Party shall notify Agent of each
Subsidiary formed subsequent to the Closing Date and, within (i) fifteen (15)
days of formation of any Subsidiary formed or organized under the laws of the
United States of America or any state, commonwealth or territory thereof and
(ii) thirty (30) days of formation of any Subsidiary organized outside of the
United States of America or any state, commonwealth or territory thereof, shall
cause any such Subsidiary, unless otherwise consented to by Agent, to execute
and deliver to Agent a Joinder Agreement.
7.14    [RESERVED]
7.15    Notification of Event of Default. Parent shall notify Agent promptly,
and in any event within two (2) Business Days, of the occurrence of any Event of
Default, and any termination, default or event of default under any Roivant
Document.


44











--------------------------------------------------------------------------------

 


7.16    [RESERVED]
7.17    Use of Proceeds. Borrower agrees that the proceeds of the Loans shall be
used solely to pay related fees and expenses in connection with this Agreement
and for working capital and/or other general corporate purposes. The proceeds of
the Loans will not be used in violation of Anti-Corruption Laws or applicable
Sanctions.
7.18    [RESERVED]
7.19    No Loan Party nor any of its Subsidiaries shall, nor shall any Loan
Party or any of its Subsidiaries permit any Affiliate under Parent’s direct or
indirect control to, directly or indirectly, knowingly enter into any documents,
instruments, agreements or contracts with any Person listed on the OFAC Lists.
No Loan Party nor any of its Subsidiaries shall, nor shall any Loan Party or any
of its Subsidiaries permit any Affiliate under Parent’s direct or indirect
control to, directly or indirectly, (i) conduct any business or engage in any
transaction or dealing with any Blocked Person, including, without limitation,
the making or receiving of any contribution of funds, goods or services to or
for the benefit of any Blocked Person, (ii) deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224 or any similar executive order or other
Anti‑Terrorism Law, or (iii) engage in or conspire to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in Executive Order No. 13224 or other
Anti‑Terrorism Law.
7.20    Minimum Cash Amount. Beginning on July 1, 2017, the Loan Parties shall
maintain Unrestricted Cash in an amount greater than or equal to (i) if the Loan
Parties have not achieved the Financial Milestone by June 30, 2017, the lesser
of (A) Forty Million Dollars ($40,000,000.00) plus the amount of the Loan
Parties’ accounts payable under GAAP not paid after the 120th day following the
invoice date for such account payable and (B) the outstanding Secured
Obligations plus the amount of the Loan Parties’ accounts payable under GAAP not
paid after the 120th day following the invoice date for such account payable;
and (ii) if the Loan Parties have achieved the Financial Milestone by June 30,
2017, the lesser of (A) Thirty Five Million Dollars ($35,000,000.00) plus the
amount of the Loan Parties’ accounts payable under GAAP not paid after the 120th
day following the invoice date for such account payable and (B) the outstanding
Secured Obligations plus the amount of the Loan Parties’ accounts payable under
GAAP not paid after the 120th day following the invoice date for such account
payable; provided that the foregoing Section 7.20 shall cease to apply after
achievement of the Clinical Milestone.
7.21    Roivant Documents. Prior to the achievement of the Clinical Milestone,
no Loan Party shall amend, modify or waive any material provision or term of any
Roivant Document in a manner adverse to the interests of the Lenders or
terminate any Roivant Document or any Roivant Document ceases to be in full
force and effect, unless in each case the Loan Parties substantially
concurrently either (a) enters into a substitute or replacement Roivant Document
on terms not materially less favorable to the interests of the Lenders as the
Roivant Document being terminated or ceasing to be in effect, or (b)


45











--------------------------------------------------------------------------------

 


provides evidence acceptable to Agent in its sole discretion that the Loan
Parties have sufficient resources and abilities (internal or contractual) to
continue their operations without any replacement to such Roivant Document(s).
For the avoidance of doubt, the yearly pricing analysis update to any Roivant
Document as in effect on the Closing Date shall not be deemed to be materially
adverse to the interests of the Lenders. No Loan Party shall enter into any
Roivant Document without prior written notice to Agent, and unless the
transactions contemplated by such Roivant Document would not reasonably be
expected to result in a Material Adverse Effect. Upon Agent’s request, Agent
shall have received copies of such Roivant Documents concurrently with delivery
of the then-next Compliance Certificate.
7.22    COMI. Neither Axovant England nor any other Subsidiary of any Loan Party
whose jurisdiction of incorporation or organization is in a member state of the
European Union shall change its “centre of main interests” (as that term is used
in Article 3(1) of the Regulation).
7.23    Non-Bank Rules. Each Swiss Borrower shall ensure that it is at all times
in compliance with the Non-Bank Rules, provided that a Swiss Borrower shall not
be in breach of this undertaking if its number of creditors in respect of either
the 10 Non-Bank Rule or the 20 Non-Bank Rule is exceeded solely because a Lender
having (a) made an incorrect declaration of its status as to whether or not it
is a Qualifying Bank, (b) failed to comply with its obligations under Section
11.7 or Section 11.8 of this Agreement or (c) ceased to be a Qualifying Bank
other than as a result of any Change in Law after the date it became a Lender
under this Agreement. For the purpose of its compliance with the 20 Non-Bank
Rule under this Section 7.23, the number of Lenders under this Agreement which
are not Qualifying Banks shall be deemed to be ten (10) (irrespective of whether
or not there are, at any time, any such Lenders).


SECTION 8.     RIGHT TO INVEST
8.1    Subject to compliance with any SEC regulations, Parent will notify the
Lender of any equity offering of Common Shares that will be broadly marketed to
multiple investors and Lender may submit a non-binding indication of interest to
the managing underwriter(s) of such equity offering up to a total of Three
Million Dollars ($3,000,000). Parent will use commercially reasonable efforts to
ensure that Lender is allocated such securities on the same terms, conditions
and pricing offered to investors in such subsequent equity financings.  Such
right to invest shall survive until the expiration or other termination of this
Agreement.
SECTION 9.     EVENTS OF DEFAULT
The occurrence of any one or more of the following events shall be an Event of
Default:
9.1    Payments. Any Loan Party fails to pay any amount due under this Agreement
or any of the other Loan Documents on the due date; provided, however, that an


46











--------------------------------------------------------------------------------

 


Event of Default shall not occur on account of a failure to pay due solely to an
administrative or operational error of Agent or Lender or any Loan Party’s bank
if such Loan Party had the funds to make the payment when due and makes the
payment within three (3) Business Days following such Loan Party’s knowledge of
such failure to pay; or
9.2    Covenants. Any Loan Party breaches or defaults in the performance of any
covenant or Secured Obligation under this Agreement, or any of the other Loan
Documents, and (a) with respect to a default under any covenant under this
Agreement (other than under Sections 4.4, 6, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.15,
7.17, 7.20, or 7.21) or any other Loan Document, such default continues for more
than thirty (30) days after the earlier of the date on which (i) Agent or Lender
has given notice of such default to the Loan Parties and (ii) any Loan Party has
actual knowledge of such default or (b) with respect to a default under any of
Sections 4.4, 6, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.15, 7.17, 7.20, or 7.21, the
occurrence of such default; or
9.3    Material Adverse Effect. A circumstance has occurred that could
reasonably be expected to have a Material Adverse Effect; provided that solely
for purposes of this Section 9.3, the failure to achieve the Clinical Milestone,
or any other clinical or non-clinical trial goals or objectives, in each case in
and of itself, shall not constitute a Material Adverse Effect;
9.4    Representations. Any representation or warranty made by any Loan Party in
any Loan Document shall have been false or misleading in any material respect
when made or when deemed made; or
9.5    Insolvency. An Insolvency Event occurs with respect to any Loan Party; or
9.6    Attachments; Judgments. Any material portion of the assets of the Loan
Parties, taken as a whole, is attached or seized, or a levy is filed against any
such assets, or a judgment or judgments is/are entered for the payment of money
(not covered by independent third party insurance as to which liability has not
been rejected by such insurance carrier), individually or in the aggregate, of
at least One Million Five Hundred Thousand Dollars ($1,500,000), and such
judgment remains unsatisfied, unvacated, or unstayed for a period of twenty (20)
days after the entry thereof, or any Loan Party is enjoined or in any way
prevented by court order from conducting any material part of its business; or
9.7    Other Obligations. The occurrence of any default (after giving effect to
any grace or cure period) under any agreement or obligation of any Loan Party
involving any Indebtedness in excess of One Million Five Hundred Thousand
Dollars ($1,500,000), which has resulted in a right by the holder of such
Indebtedness, whether or not exercised, to accelerate the maturity of such
Indebtedness; or
9.8    [Reserved].


47











--------------------------------------------------------------------------------

 


9.9    Expropriation. The authority or ability of the Loan Parties to conduct
their business as a whole is limited or wholly or substantially curtailed by any
seizure, expropriation, nationalization, intervention, restriction or other
action by or on behalf of any governmental, regulatory or other authority or
other Person in relation to the Loan Parties or any of their respective assets;
or
9.10    Pensions. The UK Pensions Regulator issues a Financial Support Direction
or a Contribution Notice is issued to Axovant England or any Subsidiary which is
a company organized under the laws of England and Wales, unless the aggregate
liability of Axovant England and such Subsidiaries under all Financial Support
Directions and Contributions Notices is less than Five Hundred Thousand Dollars
($500,000).
SECTION 10.     REMEDIES
10.1    General. Upon and during the continuance of any one or more Events of
Default, (i) Agent may, at its option, accelerate and demand payment of all or
any part of the Secured Obligations together with a Prepayment Charge and
declare them to be immediately due and payable (provided, that upon the
occurrence of an Event of Default of the type described in Section 9.5, all of
the Secured Obligations shall automatically be accelerated and made due and
payable, in each case without any further notice or act), (ii) Agent may, at its
option, sign and file in any Loan Party’s name any and all collateral
assignments, notices, control agreements, security agreements and other
documents it deems necessary or appropriate to perfect or protect the repayment
of the Secured Obligations, and in furtherance thereof, each Loan Party hereby
grants Agent an irrevocable power of attorney coupled with an interest, and
(iii) Agent may notify any of any Loan Party’s account debtors to make payment
directly to Agent, compromise the amount of any such account on such Loan
Party’s behalf and endorse Agent’s name without recourse on any such payment for
deposit directly to Agent’s account. Agent may exercise all rights and remedies
with respect to the Collateral under the Loan Documents or otherwise available
to it under the UCC and other applicable law, including the right to release,
hold, sell, lease, liquidate, collect, realize upon, or otherwise dispose of all
or any part of the Collateral and the right to occupy, utilize, process and
commingle the Collateral. The Agent shall be entitled to exercise any and all
rights and remedies set forth in the Loan Documents. All Agent’s rights and
remedies shall be cumulative and not exclusive.
10.2    Collection; Foreclosure. Upon the occurrence and during the continuance
of any Event of Default, Agent may, at any time or from time to time, apply,
collect, liquidate, sell in one or more sales, lease or otherwise dispose of,
any or all of the Collateral, in its then condition or following any
commercially reasonable preparation or processing, in such order as Agent may
elect. Any such sale may be made either at public or private sale at its place
of business or elsewhere. Each Loan Party agrees that any such public or private
sale may occur upon ten (10) calendar days’ prior written notice to such Loan
Party. Agent may require any Loan Party to assemble the Collateral and make it
available to Agent at a place designated by Agent that is reasonably convenient
to Agent and such Loan Party. The


48











--------------------------------------------------------------------------------

 


proceeds of any sale, disposition or other realization upon all or any part of
the Collateral shall be applied by Agent in the following order of priorities:
First, to Agent and Lender in an amount sufficient to pay in full Agent’s and
Lender’s reasonable costs and professionals’ and advisors’ fees and expenses as
described in Section 11.12;
Second, to Lender in an amount equal to the then unpaid amount of the Secured
Obligations (including principal, interest, and the Default Rate interest), in
such order and priority as Agent may choose in its sole discretion; and
Finally, after the full and final payment in Cash of all of the Secured
Obligations (other than inchoate obligations), to any creditor holding a junior
Lien on the Collateral, or to the Loan Parties or their representatives or as a
court of competent jurisdiction may direct.
Agent shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.
10.3    No Waiver. Agent shall be under no obligation to marshal any of the
Collateral for the benefit of the Loan Parties or any other Person, and each
Loan Party expressly waives all rights, if any, to require Agent to marshal any
Collateral.
10.4    Cumulative Remedies. The rights, powers and remedies of Agent hereunder
shall be in addition to all rights, powers and remedies given by statute or rule
of law and are cumulative. The exercise of any one or more of the rights, powers
and remedies provided herein shall not be construed as a waiver of or election
of remedies with respect to any other rights, powers and remedies of Agent.
SECTION 11.     MISCELLANEOUS
11.1    Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective only to the extent and duration of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
11.2    Notice. Except as otherwise provided herein, any notice, demand,
request, consent, approval, declaration, service of process or other
communication (including the delivery of Financial Statements) that is required,
contemplated, or permitted under the Loan Documents or with respect to the
subject matter hereof shall be in writing, and shall be deemed to have been
validly served, given, delivered, and received upon the earlier of: (i) the day
of transmission by electronic mail or hand delivery or delivery by an overnight
express service or overnight mail delivery service; or (ii) the third calendar
day after deposit in the United States of America mails, with proper first class
postage prepaid, in each case addressed to the party to be notified as follows:


49











--------------------------------------------------------------------------------

 


(a)    If to Agent:
HERCULES CAPITAL, INC.
Legal Department
Attention: Chief Legal Officer, Kristen C. Kosofsky
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301
email: legal@herculestech.com, kkosofsky@htgc.com
Telephone: 650-289-3060
with a copy (which shall not constitute notice) to:

LATHAM & WATKINS LLP
Attention: Haim Zaltzman
505 Montgomery Street, Suite 2000
San Francisco, CA 94111
email: haim.zaltzman@lw.com
Telephone: 415-395‑8870
(b)    If to Lender:
HERCULES CAPITAL, INC.
Legal Department
Attention: Chief Legal Officer, Kristen C. Kosofsky
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301
email: legal@herculestech.com, kkosofsky@htgc.com
Telephone: 650-289-3060
with a copy (which shall not constitute notice) to:

LATHAM & WATKINS LLP
Attention: Haim Zaltzman
505 Montgomery Street, Suite 2000
San Francisco, CA 94111
email: haim.zaltzman@lw.com
Telephone: 415-395‑8870
(c)    If to any Loan Party:
c/o Axovant Sciences, Inc.
Attention: Alexander Nguyen, Legal Department
320 West 37th Street, 5th Floor
New York, NY 10018
email: alexander.nguyen@axovant.com
Telephone: 646-677-4722


50











--------------------------------------------------------------------------------

 


with a copy (which shall not constitute notice) to:


COOLEY LLP
Attention: Frank Rahmani
3175 Hanover Street
Palo Alto, CA 94304-1130
email: rahmaniff@cooley.com
Telephone: 650-843-5753


or to such other address as each party may designate for itself by like notice.
11.3    Entire Agreement; Amendments.
(a)    This Agreement and the other Loan Documents constitute the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof and thereof, and supersede and replace in their entirety any prior
proposals, term sheets, non-disclosure or confidentiality agreements, letters,
negotiations or other documents or agreements, whether written or oral, with
respect to the subject matter hereof or thereof (including Agent’s revised
proposal letter dated January 3, 2017).
(b)    Neither this Agreement, any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 11.3(b). The Required Lenders and each Loan Party
party to the relevant Loan Document may, or, with the written consent of the
Required Lenders, the Agent and the Loan Parties party to the relevant Loan
Document may, from time to time, (i) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (ii) waive, on such terms and conditions as the Required Lenders
or the Agent, as the case may be, may specify in such instrument, any of the
requirements of this Agreement or the other Loan Documents or any default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (A) forgive the
principal amount or extend the final scheduled date of maturity of any Loan,
extend the scheduled date of any amortization payment in respect of any Term
Loan, reduce the stated rate of any interest or fee payable hereunder) or extend
the scheduled date of any payment thereof, in each case without the written
consent of each Lender directly affected thereby; (B) eliminate or reduce the
voting rights of any Lender under this Section 11.3(b) without the written
consent of such Lender; (C) reduce any percentage specified in the definition of
Required Lenders, consent to the assignment or transfer by the Loan Parties of
any of their rights and obligations under this Agreement and the other Loan
Documents, release all or substantially all of the Collateral or release a Loan
Party from its obligations under the Loan Documents, in each case without the
written consent of all Lenders; or (D) amend, modify or waive any provision of
Section 11.18 without the written consent of the Agent. Any such waiver and any
such amendment, supplement or modification shall apply


51











--------------------------------------------------------------------------------

 


equally to each Lender and shall be binding upon the Loan Parties, the Lender,
the Agent and all future holders of the Loans.
11.4    No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.
11.5    No Waiver. The powers conferred upon Agent and Lender by this Agreement
are solely to protect its rights hereunder and under the other Loan Documents
and its interest in the Collateral and shall not impose any duty upon Agent or
Lender to exercise any such powers. No omission or delay by Agent or Lender at
any time to enforce any right or remedy reserved to it, or to require
performance of any of the terms, covenants or provisions hereof by the Loan
Parties at any time designated, shall be a waiver of any such right or remedy to
which Agent or Lender is entitled, nor shall it in any way affect the right of
Agent or Lender to enforce such provisions thereafter.
11.6    Survival. All agreements, representations and warranties contained in
this Agreement and the other Loan Documents or in any document delivered
pursuant hereto or thereto shall be for the benefit of Agent and Lender and
shall survive the execution and delivery of this Agreement. Sections 6.3 and 8.1
shall survive the termination of this Agreement.
11.7    Successors and Assigns. The provisions of this Agreement and the other
Loan Documents shall inure to the benefit of and be binding on each Loan Party
and its permitted assigns (if any). No Loan Party shall assign its obligations
under this Agreement or any of the other Loan Documents without Agent’s express
prior written consent, and any such attempted assignment shall be void and of no
effect. Agent and Lender may assign, transfer or endorse its rights hereunder
and under the other Loan Documents (other than the right to invest pursuant to
Section 8.1 hereof, which shall be nontransferable), without prior notice to the
Loan Parties, and all of such rights shall inure to the benefit of Agent’s and
Lender’s successors and assigns; provided that, as long as no Event of Default
has occurred and is continuing: (i) neither Agent nor any Lender may assign,
transfer or endorse its rights hereunder or under the Loan Documents to any
party that is a direct competitor of any Loan Party (as reasonably determined by
Agent in consultation with the Loan Parties), it being acknowledged that in all
cases, an Affiliate of any Lender or Agent shall not be considered a direct
competitor for this purpose; (ii) Agent or such Lender shall give Parent notice
of such assignment or transfer (along with confirmation as to whether the
assignee or transferee is a Qualifying Bank) at least five (5) days prior to
such assignment or transfer; (iii) Parent may make a written objection to Agent
or such Lender prior to such assignment or transfer based on Parent’s reasonable
belief that such assignment or transfer could reasonably be expected to violate
the 10 Non-Bank Rule; and (iv) if such objection is made, such assignment or
transfer shall be effected only with Parent’s consent, not to be unreasonably
withheld or delayed (it being unreasonable to withhold consent unless such


52











--------------------------------------------------------------------------------

 


assignment or transfer could reasonably be expected to violate the 10 Non-Bank
Rule, including cases where there is reasonable doubt or uncertainty whether the
confirmation of the assignee or transferee being a Qualifying Bank is correct or
there is reasonable doubt or uncertainty whether the assignee or transferee
could be regarded as several parties by the Swiss Federal Tax Administration).
Agent, acting solely for this purpose as an agent of the Loan Parties, shall
maintain at one of its offices a copy of each sale or assignment of the Lender
pursuant to this Section 11.7 and Section 11.14 delivered to it and a register
for the recordation of the names and addresses of the Lenders and the Term
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Loan Parties, Agent and the Lender shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Loan Parties and any Lender, at any reasonable time and from time to time
upon reasonable prior notice. The identity of each Lender (and in case the
Lender is a Qualifying Bank the required documentation to prove this
qualification) is permitted to be disclosed to the tax authorities of
Switzerland by the relevant Swiss Borrower. The parties agree that the foregoing
is intended to ensure that the Loans are in “registered form” within the meaning
of Section 5f.103-1(c) of the Treasury Regulations promulgated under the Code
and shall be interpreted consistently therewith.
11.8    Exposure Transfers. Subject to Section 11.7, no Lender shall enter into
any arrangement with another person under which such Lender substantially
transfers its exposure under this Agreement to that other person, unless under
such arrangement throughout the life of such arrangement:
(a)    relationship between the Lender and that other person is that of a debtor
and creditor (including in the bankruptcy or similar event of the Lender or any
Loan Party);
(b)    the other person will have no proprietary interest in the benefit of this
Agreement or in any monies received by the Lender under or in relation to this
Agreement; and
(c)    the other person will under no circumstances (other than permitted
transfers and assignments under Section 11.7) (y) be subrogated to, or
substituted in respect of, the Lender’s claims under this Agreement; and (z)
have otherwise any contractual relationship with, or rights against, the Loan
Parties under or in relation to this Agreement.
11.9    Governing Law. This Agreement and the other Loan Documents have been
negotiated and delivered to Agent and Lender in the State of California, and
shall have been accepted by Agent and Lender in the State of California. Payment
to Agent and Lender by the Loan Parties of the Secured Obligations is due in the
State of California. This Agreement and the other Loan Documents (other than the
Bermuda Security Documents, the English Security Documents, the Swiss Security
Documents and such other


53











--------------------------------------------------------------------------------

 


Loan Documents as expressly state the contrary) shall be governed by, and
construed and enforced in accordance with, the laws of the State of California,
excluding conflict of laws principles that would cause the application of laws
of any other jurisdiction.
11.10    Consent to Jurisdiction and Venue. All judicial proceedings (to the
extent that the reference requirement of Section 11.11 is not applicable)
arising in or under or related to this Agreement or any of the other Loan
Documents may be brought in any state or federal court located in the State of
California. By execution and delivery of this Agreement, each party hereto
generally and unconditionally: (a) consents to nonexclusive personal
jurisdiction in Santa Clara County, State of California; (b) waives any
objection as to jurisdiction or venue in Santa Clara County, State of
California; (c) agrees not to assert any defense based on lack of jurisdiction
or venue in the aforesaid courts; and (d) irrevocably agrees to be bound by any
judgment rendered thereby in connection with this Agreement or the other Loan
Documents. Service of process on any party hereto in any action arising out of
or relating to this Agreement shall be effective if given in accordance with the
requirements for notice set forth in Section 11.2, and shall be deemed effective
and received as set forth in Section 11.2. Nothing herein shall affect the right
to serve process in any other manner permitted by law or shall limit the right
of either party to bring proceedings in the courts of any other jurisdiction.
11.11    Mutual Waiver of Jury Trial / Judicial Reference.
(a)    Because disputes arising in connection with complex financial
transactions are most quickly and economically resolved by an experienced and
expert Person and the parties wish applicable state and federal laws to apply
(rather than arbitration rules), the parties desire that their disputes be
resolved by a judge applying such applicable laws. EACH OF THE LOAN PARTIES,
AGENT AND LENDER SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF
ANY CAUSE OF ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY
OTHER CLAIM (COLLECTIVELY, “CLAIMS”) ASSERTED BY THE LOAN PARTIES AGAINST AGENT,
LENDER OR THEIR RESPECTIVE ASSIGNEE OR BY AGENT, LENDER OR THEIR RESPECTIVE
ASSIGNEE AGAINST ANY LOAN PARTY. This waiver extends to all such Claims,
including Claims that involve Persons other than Agent, the Loan Parties and
Lender; Claims that arise out of or are in any way connected to the relationship
among the Loan Parties, Agent and Lender; and any Claims for damages, breach of
contract, tort, specific performance, or any equitable or legal relief of any
kind, arising out of this Agreement or any other Loan Document.
(b)    If the waiver of jury trial set forth in Section 11.11(a) is ineffective
or unenforceable, the parties agree that all Claims shall be resolved by
reference to a private judge sitting without a jury, pursuant to Code of Civil
Procedure Section 638, before a mutually acceptable referee or, if the parties
cannot agree, a referee selected by the Presiding Judge of the Santa Clara
County, California. Such proceeding shall be conducted in Santa Clara County,
California, with California rules of evidence and discovery applicable to such
proceeding.


54











--------------------------------------------------------------------------------

 


(c)    In the event Claims are to be resolved by judicial reference, either
party may seek from a court identified in Section 11.10, any prejudgment order,
writ or other relief and have such prejudgment order, writ or other relief
enforced to the fullest extent permitted by law notwithstanding that all Claims
are otherwise subject to resolution by judicial reference.
11.12    Professional Fees. Each Loan Party promises to pay Agent’s and Lender’s
reasonable and documented out-of-pocket fees and expenses necessary to finalize
the loan documentation, including but not limited to reasonable attorneys’ fees,
UCC searches, filing costs, and other miscellaneous expenses. In addition, each
Loan Party promises to pay any and all reasonable and documented out-of-pocket
attorneys’ and other professionals’ fees and expenses incurred by Agent and
Lender after the Closing Date in connection with or related to: (a) the Loan;
(b) the administration, collection, or enforcement of the Loan; (c) the
amendment or modification of the Loan Documents; (d) any waiver, consent,
release, or termination under the Loan Documents; (e) the protection,
preservation, audit, field exam, sale, lease, liquidation, or disposition of
Collateral or the exercise of remedies with respect to the Collateral; (f) any
legal, litigation, administrative, arbitration, or out of court proceeding in
connection with or related to the Loan Parties or the Collateral, and any appeal
or review thereof; and (g) any bankruptcy, restructuring, reorganization,
assignment for the benefit of creditors, workout, foreclosure, or other action
related to the Loan Parties, the Collateral, the Loan Documents, including
representing Agent or Lender in any adversary proceeding or contested matter
commenced or continued by or on behalf of any Loan Party’s estate, and any
appeal or review thereof.
11.13    Confidentiality. Agent and Lender acknowledge that certain items of
Collateral and information provided to Agent and Lender by the Loan Parties are
confidential and proprietary information of the Loan Parties, if and to the
extent such information either (x) is marked as confidential by the Loan Parties
at the time of disclosure, or (y) should reasonably be understood to be
confidential (the “Confidential Information”). Accordingly, Agent and Lender
agree that any Confidential Information it may obtain in the course of
acquiring, administering, or perfecting Agent’s security interest in the
Collateral shall not be disclosed to any other Person or entity in any manner
whatsoever, in whole or in part, without the prior written consent of the Loan
Parties, except that Agent and Lender may disclose any such information: (a) to
its own directors, officers, employees, accountants, counsel and other
professional advisors and to its Affiliates if Agent or Lender in their sole
discretion determines that any such party should have access to such information
in connection with such party’s responsibilities in connection with the Loan or
this Agreement and, provided that such recipient of such Confidential
Information either (i) agrees to be bound by the confidentiality provisions of
this paragraph or (ii) is otherwise subject to confidentiality restrictions that
reasonably protect against the disclosure of Confidential Information; (b) if
such information is generally available to the public; (c) if required or
appropriate in any report, statement or testimony submitted to any governmental
authority having or claiming to have jurisdiction over Agent or Lender; (d) if
required or appropriate in response to any summons or subpoena or in connection
with any litigation, to the extent permitted or deemed advisable


55











--------------------------------------------------------------------------------

 


by Agent’s or Lender’s counsel; (e) to comply with any legal requirement or law
applicable to Agent or Lender; (f) to the extent reasonably necessary in
connection with the exercise of any right or remedy under any Loan Document,
including Agent’s sale, lease, or other disposition of Collateral after default;
(g) to any participant or assignee of Agent or Lender or any prospective
participant or assignee; provided, that such participant or assignee or
prospective participant or assignee agrees in writing to be bound by this
Section prior to disclosure; or (h) otherwise with the prior consent of the Loan
Parties; provided, that any disclosure made in violation of this Agreement shall
not affect the obligations of the Loan Parties or any of their respective
Affiliates.
11.14     Assignment of Rights. Each Loan Party acknowledges and understands
that Agent or Lender may, subject to Section 11.7, sell and assign all or part
of its interest hereunder and under the Loan Documents to any Person or entity
(an “Assignee”). After such assignment the term “Agent” or “Lender” as used in
the Loan Documents shall mean and include such Assignee, and such Assignee shall
be vested with all rights, powers and remedies of Agent and Lender hereunder
with respect to the interest so assigned; but with respect to any such interest
not so transferred, Agent and Lender shall retain all rights, powers and
remedies hereby given. No such assignment by Agent or Lender shall relieve any
Loan Party of any of its obligations hereunder. Lender agrees that in the event
of any transfer by it of the Note(s) (if any), it will endorse thereon a
notation as to the portion of the principal of the Note(s), which shall have
been paid at the time of such transfer and as to the date to which interest
shall have been last paid thereon.
11.15    Revival of Secured Obligations. This Agreement and the Loan Documents
shall remain in full force and effect and continue to be effective if any
petition is filed by or against any Loan Party for liquidation or
reorganization, if any Loan Party becomes insolvent or makes an assignment for
the benefit of creditors, if a receiver or trustee is appointed for all or any
significant part of any Loan Party’s assets, or if any payment or transfer of
Collateral is recovered from Agent or Lender. The Loan Documents and the Secured
Obligations and Collateral security shall continue to be effective, or shall be
revived or reinstated, as the case may be, if at any time payment and
performance of the Secured Obligations or any transfer of Collateral to Agent,
or any part thereof is rescinded, avoided or avoidable, reduced in amount, or
must otherwise be restored or returned by, or is recovered from, Agent, Lender
or by any obligee of the Secured Obligations, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment,
performance, or transfer of Collateral had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, avoided, avoidable,
restored, returned, or recovered, the Loan Documents and the Secured Obligations
shall be deemed, without any further action or documentation, to have been
revived and reinstated except to the extent of the full, final, and indefeasible
payment to Agent or Lender in Cash.
11.16    Counterparts. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.


56











--------------------------------------------------------------------------------

 


11.17    No Third Party Beneficiaries. No provisions of the Loan Documents are
intended, nor will be interpreted, to provide or create any third-party
beneficiary rights or any other rights of any kind in any Person other than
Agent, Lender and the Loan Parties unless specifically provided otherwise
herein, and, except as otherwise so provided, all provisions of the Loan
Documents will be personal and solely among Agent, the Lender and the Loan
Parties.
11.18    Agency.
(a)    Lender hereby irrevocably appoints Hercules Capital, Inc. to act on its
behalf as the Agent hereunder and under the other Loan Documents and authorizes
the Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto.
(b)    Lender agrees to indemnify the Agent in its capacity as such (to the
extent not reimbursed by the Loan Parties and without limiting the obligation of
the Loan Parties to do so), according to its respective Term Commitment
percentages (based upon the total outstanding Term Loan Commitments) in effect
on the date on which indemnification is sought under this Section 11.18, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time be imposed on, incurred by or asserted against
the Agent in any way relating to or arising out of, this Agreement, any of the
other Loan Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the Agent under or in connection with any of the foregoing. The
agreements in this Section shall survive the payment of the Loans and all other
amounts payable hereunder.
(c)    Agent in Its Individual Capacity. The Person serving as the Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the Agent and
the term “Lender” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include each such Person serving as Agent hereunder
in its individual capacity.
(d)    Exculpatory Provisions. The Agent shall have no duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Agent shall not:
i.
be subject to any fiduciary or other implied duties, regardless of whether any
default or any Event of Default has occurred and is continuing;

ii.
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Agent is



57











--------------------------------------------------------------------------------

 


required to exercise as directed in writing by the Lender, provided that the
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Agent to liability or that is contrary to
any Loan Document or applicable law; and
iii.
except as expressly set forth herein and in the other Loan Documents, have any
duty to disclose, and the Agent shall not be liable for the failure to disclose,
any information relating to the Loan Parties or any of their respective
Affiliates that is communicated to or obtained by any Person serving as the
Agent or any of its Affiliates in any capacity.

(e)    The Agent shall not be liable for any action taken or not taken by it (i)
with the consent or at the request of the Lender or as the Agent shall believe
in good faith shall be necessary, under the circumstances or (ii) in the absence
of its own gross negligence or willful misconduct.
(f)    The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the Agent.
(g)    Reliance by Agent. Agent may rely, and shall be fully protected in
acting, or refraining to act, upon, any resolution, statement, certificate,
instrument, opinion, report, notice, request, consent, order, bond or other
paper or document that it has no reason to believe to be other than genuine and
to have been signed or presented by the proper party or parties or, in the case
of cables, telecopies and telexes, to have been sent by the proper party or
parties. In the absence of its gross negligence or willful misconduct, Agent may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon any certificates or opinions furnished to Agent
and conforming to the requirements of the Loan Agreement or any of the other
Loan Documents. Agent may consult with counsel, and any opinion or legal advice
of such counsel shall be full and complete authorization and protection in
respect of any action taken, not taken or suffered by Agent hereunder or under
any Loan Documents in accordance therewith. Agent shall have the right at any
time to seek instructions concerning the administration of the Collateral from
any court of competent jurisdiction. Agent shall not be under any obligation to
exercise any of the rights or powers granted to Agent by this Agreement and the
other Loan Documents at the request or direction of Lenders unless Agent shall
have been provided by Lender with adequate security and


58











--------------------------------------------------------------------------------

 


indemnity against the costs, expenses and liabilities that may be incurred by it
in compliance with such request or direction.
11.19    Publicity. None of the parties hereto nor any of its respective member
businesses and Affiliates shall, without the other parties’ prior written
consent (which shall not be unreasonably withheld or delayed), publicize or use
(a) the other party’s name (including a brief description of the relationship
among the parties hereto), logo or hyperlink to such other parties’ web site,
separately or together, in written and oral presentations, advertising,
promotional and marketing materials, client lists, public relations materials or
on its web site (together, the “Publicity Materials”); (b) the names of officers
of such other parties in the Publicity Materials; and (c) such other parties’
name, trademarks, servicemarks in any news or press release concerning such
party; provided however, notwithstanding anything to the contrary herein, no
such consent shall be required (i) to the extent necessary to comply with the
requests of any regulators, legal requirements or laws applicable to such party,
pursuant to any listing agreement with any national securities exchange (so long
as such party provides prior notice to the other party hereto to the extent
reasonably practicable) and (ii) to comply with Section 11.13.
11.20    Service of Process. Subject to Schedule 7.24 to the Disclosure Letter
Parent, Axovant England, Axovant Switzerland and each Subsidiary that is
organized outside of the United States of America shall appoint CT Corporation
System, or other agent reasonably acceptable to Agent, as its agent for the
purpose of accepting service of any process in the United States of America.
11.21    Multiple Loan Parties.
a.Loan Party’s Agent. Each Loan Party hereby irrevocably appoints Parent as its
agent, attorney-in-fact and legal representative for all purposes, including
requesting disbursement of the Term Loan and receiving account statements and
other notices and communications to Loan Party (or any of them) from the Agent
or any Lender. The Agent may rely, and shall be fully protected in relying, on
any request for the Term Loan, disbursement instruction, report, information or
any other notice or communication made or given by Parent, whether in its own
name or on behalf of one or more of the other Loan Parties, and the Agent shall
not have any obligation to make any inquiry or request any confirmation from or
on behalf of any other Loan Party as to the binding effect on it of any such
request, instruction, report, information, other notice or communication, nor
shall the joint and several character of the Loan Parties’ obligations hereunder
or any other Loan Document be affected thereby.
b.Waivers. Each Loan Party hereby waives: (i) any right to require the Agent to
institute suit against, or to exhaust its rights and remedies against, any other
Loan Party or any other person, or to proceed against any property of any kind
which secures all or any part of the Secured Obligations, or to exercise any
right of offset or other right with respect to any reserves, credits or deposit
accounts held by or maintained with the Agent or any Indebtedness of the Agent
or any Lender to any other Loan Party, or to exercise any other right or power,
or pursue any other remedy the Agent or any


59











--------------------------------------------------------------------------------

 


Lender may have; (ii) any defense arising by reason of any disability or other
defense of any other Loan Party or any endorser, co-maker or other person, or by
reason of the cessation from any cause whatsoever of any liability of any other
Loan Party or any endorser, co-maker or other person, with respect to all or any
part of the Secured Obligations, or by reason of any act or omission of the
Agent or others which directly or indirectly results in the discharge or release
of any other Loan Party or any other person or any Secured Obligations or any
security therefor, whether by operation of law or otherwise; (iii) any defense
arising by reason of any failure of the Agent to obtain, perfect, maintain or
keep in force any Lien on, any property of any Loan Party or any other person;
(iv) any defense based upon or arising out of any bankruptcy, insolvency,
reorganization, arrangement, readjustment of debt, liquidation or dissolution
proceeding commenced by or against any other Loan Party or any endorser,
co-maker or other person, including without limitation any discharge of, or bar
against collecting, any of the Secured Obligations (including without limitation
any interest thereon), in or as a result of any such proceeding. Until all of
the Secured Obligations have been paid, performed, and discharged in full,
nothing shall discharge or satisfy the liability of any Loan Party hereunder
except the full performance and payment of all of the Secured Obligations. If
any claim is ever made upon the Agent for repayment or recovery of any amount or
amounts received by the Agent in payment of or on account of any of the Secured
Obligations, because of any claim that any such payment constituted a
preferential transfer or fraudulent conveyance, or for any other reason
whatsoever, and the Agent repays all or part of said amount by reason of any
judgment, decree or order of any court or administrative body having
jurisdiction over the Agent or any of its property, or by reason of any
settlement or compromise of any such claim effected by the Agent with any such
claimant (including without limitation the any other Loan Party), then and in
any such event, each Loan Party agrees that any such judgment, decree, order,
settlement and compromise shall be binding upon such Loan Party, notwithstanding
any revocation or release of this Agreement or the cancellation of any note or
other instrument evidencing any of the Secured Obligations, or any release of
any of the Secured Obligations, and each Loan Party shall be and remain liable
to the Agent and the Lenders under this Agreement for the amount so repaid or
recovered, to the same extent as if such amount had never originally been
received by the Agent or any Lender, and the provisions of this sentence shall
survive, and continue in effect, notwithstanding any revocation or release of
this Agreement. Each Loan Party hereby expressly and unconditionally waives all
rights of subrogation, reimbursement and indemnity of every kind against any
other Loan Party, and all rights of recourse to any assets or property of any
other Loan Party, and all rights to any collateral or security held for the
payment and performance of any Secured Obligations, including (but not limited
to) any of the foregoing rights which any Loan Party may have under any present
or future document or agreement with any other Loan Party or other person, and
including (but not limited to) any of the foregoing rights which any Loan Party
may have under any equitable doctrine of subrogation, implied contract, or
unjust enrichment, or any other equitable or legal doctrine.
c.Consents. Each Loan Party hereby consents and agrees that, without notice to
or by any Loan Party and without affecting or impairing in any way the


60











--------------------------------------------------------------------------------

 


obligations or liability of any Loan Party hereunder, the Agent may, from time
to time before or after revocation of this Agreement, do any one or more of the
following in its sole and absolute discretion: (i) accept partial payments of,
compromise or settle, renew, extend the time for the payment, discharge, or
performance of, refuse to enforce, and release all or any parties to, any or all
of the Obligations; (ii) grant any other indulgence to any Loan Party or any
other Person in respect of any or all of the Secured Obligations or any other
matter; (iii) accept, release, waive, surrender, enforce, exchange, modify,
impair, or extend the time for the performance, discharge, or payment of, any
and all property of any kind securing any or all of the Secured Obligations or
any guaranty of any or all of the Secured Obligations, or on which the Agent at
any time may have a Lien, or refuse to enforce its rights or make any compromise
or settlement or agreement therefor in respect of any or all of such property;
(iv) substitute or add, or take any action or omit to take any action which
results in the release of, any one or more other Loan Parties or any endorsers
of all or any part of the Secured Obligations, including, without limitation one
or more parties to this Agreement, regardless of any destruction or impairment
of any right of contribution or other right of any Loan Party; (v) apply any
sums received from any other Loan Party, any guarantor, endorser, or co-signer,
or from the disposition of any Collateral or security, to any Indebtedness
whatsoever owing from such person or secured by such Collateral or security, in
such manner and order as the Agent determines in its sole discretion, and
regardless of whether such Indebtedness is part of the Secured Obligations, is
secured, or is due and payable. Each Loan Party consents and agrees that the
Agent shall be under no obligation to marshal any assets in favor of any Loan
Party, or against or in payment of any or all of the Secured Obligations. Each
Loan Party further consents and agrees that the Agent shall have no duties or
responsibilities whatsoever with respect to any property securing any or all of
the Secured Obligations. Without limiting the generality of the foregoing, the
Agent shall have no obligation to monitor, verify, audit, examine, or obtain or
maintain any insurance with respect to, any property securing any or all of the
Secured Obligations.
d.Independent Liability. Each Loan Party hereby agrees that one or more
successive or concurrent actions may be brought hereon against such Loan Party,
in the same action in which any other Loan Party may be sued or in separate
actions, as often as deemed advisable by Agent. Each Loan Party is fully aware
of the financial condition of each other Loan Party and is executing and
delivering this Agreement based solely upon its own independent investigation of
all matters pertinent hereto, and such Loan Party is not relying in any manner
upon any representation or statement of the Agent or any Lender with respect
thereto. Each Loan Party represents and warrants that it is in a position to
obtain, and each Loan Party hereby assumes full responsibility for obtaining,
any additional information concerning any other Loan Party’s financial condition
and any other matter pertinent hereto as such Loan Party may desire, and such
Loan Party is not relying upon or expecting the Agent to furnish to it any
information now or hereafter in the Agent’s possession concerning the same or
any other matter.
e.Subordination.  All Indebtedness of a Loan Party or any Subsidiary of a Loan
Party now or hereafter arising held by another Loan Party or Subsidiary of a
Loan


61











--------------------------------------------------------------------------------

 


Party is subordinated to the Secured Obligations and the Loan Party holding the
Indebtedness shall take all actions reasonably requested by Agent to effect, to
enforce and to give notice of such subordination, or if the Indebtedness is held
by a Subsidiary of a Loan Party, such Loan Party shall take all actions
reasonably requested by Agent to cause the Subsidiary to effect, to enforce and
to give notice of such subordination.
11.22    Swiss Limitation. Notwithstanding anything to the contrary in this
Agreement and the other Loan Documents, the obligations of Axovant Switzerland
or any other Loan Party incorporated in Switzerland (collectively, the “Swiss
Borrower”) and the rights of Agent and Lender under this Agreement and the other
Loan Documents are subject to the following limitations:
(a)    If and to the extent a guarantee or security interest granted or any
other obligations assumed by a Swiss Borrower under this Agreement and the other
Loan Documents guarantees or secures obligations of its (direct or indirect)
parent company (upstream security) or its sister companies (cross-stream
security) (the “Upstream or Cross-Stream Secured Obligations”) and if and to the
extent using the proceeds from the enforcement of such guarantee, security
interest or other obligation to discharge the Upstream or Cross-Stream Secured
Obligations would constitute a repayment of capital
(Einlagerückgewähr/Kapitalrückzahlung), a violation of the legally protected
reserves (gesetzlich geschützte Reserven) or the payment of a (constructive)
dividend (Gewinnausschüttung) under Swiss corporate law, the proceeds from the
enforcement of such guarantee, security interest or other obligation to be used
to discharge the Upstream or Cross-Stream Secured Obligations shall be limited
to the maximum amount of that Swiss Borrower’s freely disposable shareholder or
quotaholder equity at the time of enforcement (the “Maximum Amount”); provided
that such limitation is required under the applicable law at that time;
provided, further, that such limitation shall not free the Swiss Borrower from
its obligations in excess of the Maximum Amount, but merely postpone the
performance date of those obligations until such time or times as performance is
again permitted under then applicable law. This Maximum Amount of freely
disposable shareholder or quotaholder equity shall be determined in accordance
with Swiss law and applicable Swiss accounting principles, and, if and to the
extent required by applicable Swiss law, shall be confirmed by the auditors of
the Swiss Borrower on the basis of an interim audited balance sheet as of that
time.
(b)    In respect of Upstream or Cross-Stream Secured Obligations, the Swiss
Borrower shall, as concerns the proceeds resulting from the enforcement of the
guarantee or security interest granted or other obligations assumed under this
Agreement and the other Loan Documents, if and to the extent required by
applicable law in force at the relevant time:
(i)    procure that such enforcement proceeds can be used to discharge Upstream
or Cross-Stream Secured Obligations without deduction of Swiss Withholding Tax
by discharging the liability to such tax by notification pursuant to applicable
law rather than payment of the tax;


62











--------------------------------------------------------------------------------

 


(ii)    if the notification procedure pursuant to sub-paragraph (i) above does
not apply, deduct the Swiss Withholding Tax at such rate (currently thirty-five
percent (35%) at the date of this Agreement) as is in force from time to time
from any such enforcement proceeds used to discharge Upstream or Cross-Stream
Secured Obligations, and pay, without delay, any such taxes deducted to the
Swiss Federal Tax Administration;
(iii)    notify the Agent that such notification or, as the case may be,
deduction has been made, and provide the Agent with evidence that such a
notification of the Swiss Federal Tax Administration has been made or, as the
case may be, such taxes deducted have been paid to the Swiss Federal Tax
Administration; and
(iv)    in the case of a deduction of Swiss Withholding Tax, use its best
efforts to ensure that any person, which is entitled to a full or partial refund
of the Swiss Withholding Tax deducted from such enforcement proceeds, will, as
soon as possible after such deduction,
1.
request a refund of the Swiss Withholding Tax under applicable law (including
tax treaties), and

2.
pay to the Agent upon receipt any amount so refunded.

(c)    The Swiss Borrower shall promptly take and promptly cause to be taken any
action, including the following:
(i)    the passing of any shareholders’ or quotaholders’ resolutions, as may be
the case, to approve the use of the enforcement proceeds, which may be required
as a matter of Swiss mandatory law in force at the time of the enforcement of
the security interest in order to allow a prompt use of the enforcement
proceeds;
(ii)    preparation of up-to-date audited balance sheet of the Swiss Borrower;
(iii)    confirmation of the auditors of the Swiss Borrower that the relevant
amount represents the Maximum Amount;
(iv)    conversion of restricted reserves into profits and reserves freely
available for the distribution as dividends (to the extent permitted by
mandatory Swiss law);
(v)    to the extent permitted by applicable law, Swiss accounting standards,
write-up or realize any of its assets that are shown in its balance sheet with a
book value that is significantly lower than the market value of the assets, in


63











--------------------------------------------------------------------------------

 


case of realization, however, only if such assets are not necessary for the
Swiss Borrower’s business (nicht betriebsnotwendig); and
11.23    all such other measures necessary to allow the Swiss Borrower to use
enforcement proceeds as agreed hereunder with a minimum of limitations.
(SIGNATURES TO FOLLOW)




64











--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Loan Parties, Agent and Lender have duly executed and
delivered this Loan and Security Agreement as of the day and year first above
written.
BORROWERS:
AXOVANT SCIENCES LTD.
Signature:    _/s/ Marianne Romeo______
Print Name:    Marianne Romeo
Title:
Head, Global Transactions and Risk Management



AXOVANT HOLDINGS LIMITED
Signature:    _/s/ Marianne Romeo______
Print Name:    Marianne Romeo
Title:        Director


AXOVANT SCIENCES GMBH
Signature:    _/s/ Mark Altmeyer______
Print Name:    Mark Altmeyer
Title:
President and Chief Commercial Officer



GUARANTOR:
AXOVANT SCIENCES, INC.
Signature:    _/s/ Gregory Weinhoff_____
Print Name:    Gregory Weinhoff
Title:        Chief Financial Officer







--------------------------------------------------------------------------------







Accepted in Palo Alto, California:
AGENT:
HERCULES CAPITAL, INC.
Signature:    _/s/ Zhuo Huang__________
Print Name:    Zhuo Huang
Title:        Associate General Counsel
LENDER:
HERCULES CAPITAL, INC.
Signature:    _/s/ Zhuo Huang__________
Print Name:    Zhuo Huang
Title:        Associate General Counsel









--------------------------------------------------------------------------------






Table of Exhibits and Schedules


Exhibit B:    Term Note
Exhibit F:    Compliance Certificate
Exhibit G:    Joinder Agreement



Schedule 1.1    Commitments











--------------------------------------------------------------------------------






EXHIBIT B
SECURED TERM PROMISSORY NOTE
[THIS NOTE WAS ISSUED WITH “ORIGINAL ISSUE DISCOUNT” WITHIN THE MEANING OF
SECTION 1272, ET SEQ. OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. UPON
WRITTEN REQUEST, BORROWER WILL PROVIDE TO ANY HOLDER OF THE NOTE (1) THE ISSUE
PRICE AND DATE OF THE NOTE, (2) THE AMOUNT OF ORIGINAL ISSUE DISCOUNT ON THE
NOTE AND (3) THE ORIGINAL YIELD TO MATURITY OF THE NOTE. SUCH REQUEST SHOULD BE
SENT TO BORROWER AT 320 WEST 37TH STREET, 5TH FLOOR, NEW YORK, NY 10018.]


$55,000,000
Advance Date: ___ __, 20[ ]
 
Maturity Date: _____ ___, 20[ ]

FOR VALUE RECEIVED, Axovant Sciences Ltd., an exempted limited company organized
under the laws of Bermuda, Axovant Holdings Limited, a private limited company
organized under the laws of England and Wales, and Axovant Sciences GmbH, a
limited liability company (Gesellschaft mit beschränkter Haftung) incorporated
and organized under the laws of Switzerland, for themselves and each of their
Subsidiaries that has delivered a Joinder Agreement pursuant to Section 7.13
(collectively, the “Borrowers”) hereby promise to pay to the order of Hercules
Capital, Inc., a Maryland corporation (the “Lender”) at 400 Hamilton Avenue,
Suite 310, Palo Alto, CA 94301 or such other place of payment as the holder of
this Secured Term Promissory Note (this “Promissory Note”) may specify from time
to time in writing, in lawful money of the United States of America, the
principal amount of Fifty Five Million Dollars ($55,000,000) or such other
principal amount as Lender has advanced to the Borrowers, together with interest
at a rate as set forth in Section 2.2(c) of the Loan Agreement based upon a year
consisting of 360 days, with interest computed daily based on the actual number
of days in each month.
This Promissory Note is the Note referred to in, and is executed and delivered
in connection with, that certain Loan and Security Agreement dated as of
February 2, 2017, by and among the Borrowers, the Guarantor, Hercules Capital,
Inc., a Maryland corporation (the “Agent”) and the several banks and other
financial institutions or entities from time to time party thereto as lender (as
the same may from time to time be amended, modified or supplemented in
accordance with its terms, the “Loan Agreement”), and is entitled to the benefit
and security of the Loan Agreement and the other Loan Documents (as defined in
the Loan Agreement), to which reference is made for a statement of all of the
terms and conditions thereof. All payments shall be made in accordance with the
Loan Agreement. All terms defined in the Loan Agreement shall have the same
definitions when used herein, unless otherwise defined herein. An Event of
Default under the Loan Agreement shall constitute a default under this
Promissory Note.




US-DOCS\77280750.21

--------------------------------------------------------------------------------





Each Borrower waives presentment and demand for payment, notice of dishonor,
protest and notice of protest under the UCC or any applicable law. Each Borrower
agrees to make all payments under this Promissory Note without setoff,
recoupment or deduction and regardless of any counterclaim or defense. This
Promissory Note has been negotiated and delivered to Lender and is payable in
the State of California. This Promissory Note shall be governed by and construed
and enforced in accordance with, the laws of the State of California, excluding
any conflicts of law rules or principles that would cause the application of the
laws of any other jurisdiction.
BORROWERS:    


AXOVANT SCIENCES LTD.


By: Marianne L. Romeo
Title:    Head, Global Transactions & Risk Management


AXOVANT HOLDINGS LIMITED


By: Marianne L. Romeo    
Title:    Director


AXOVANT SCIENCES GMBH


By: Mark Altmeyer    
Title:    Chairman, Board of Directors








US-DOCS\77280750.21

--------------------------------------------------------------------------------






EXHIBIT F
COMPLIANCE CERTIFICATE
Hercules Capital, Inc. (as “Agent”)
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301
Reference is made to that certain Loan and Security Agreement dated as of
February 2, 2017 and the Loan Documents (as defined therein) entered into in
connection with such Loan and Security Agreement all as may be amended from time
to time (hereinafter referred to collectively as the “Loan Agreement”) by and
among Hercules Capital, Inc. (the “Agent”), the several banks and other
financial institutions or entities from time to time party thereto
(collectively, the “Lender”) and Hercules Capital, Inc., as agent for the Lender
(the “Agent”) and Axovant Sciences Ltd. (the “Company”) as Borrower and each
other Borrower and Guarantor party thereto. All capitalized terms not defined
herein shall have the same meaning as defined in the Loan Agreement.
The undersigned is an Officer of the Company, knowledgeable of all Company
financial matters, and is authorized to provide certification of information
regarding the Company; hereby certifies, in such capacity, that in accordance
with the terms and conditions of the Loan Agreement, except as set forth below,
(i) each Loan Party is in compliance for the period ending ___________ of all
covenants, conditions and terms and (ii) hereby reaffirms that all
representations and warranties contained therein are true and correct in all
material respects on and as of the date of this Compliance Certificate with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date. The
undersigned further certifies the attached financial statements are prepared in
accordance with GAAP (except for the absence of footnotes with respect to
unaudited financial statement and subject to normal year end adjustments) and
are consistent from one period to the next except as explained below.
Exceptions:
REPORTING REQUIREMENT
REQUIRED
CHECK IF ATTACHED
Monthly Reporting
Monthly within 30 days (10 days for limited deliverables where no Event of
Default is continuing)
 
Interim Financial Statements
Quarterly within 45 days
 
Audited Financial Statements
FYE within 90 days
 








--------------------------------------------------------------------------------





The undersigned hereby confirms that the Loan Parties is in compliance with
Sections 7.20 and 7.21 of the Loan Agreement (to the extent applicable), as of
the date first set forth above.
The undersigned hereby also confirms the below disclosed accounts represent all
depository accounts and securities accounts presently open in the name of each
Loan Party or Subsidiary, as applicable.
 
 
Depository AC #
Financial Institution
Account Type (Depository / Securities)
Last Month Ending Account Balance
Purpose of Account
LOAN PARTY Name/Address:
 
 
1
 
 
 
 
 
2
 
 
 
 
 
3
 
 
 
 
 
4
 
 
 
 
 
5
 
 
 
 
 
6
 
 
 
 
 
7
 
 
 
 
 
 
LOAN PARTY/ SUBSIDIARY Name/Address
 
 
1
 
 
 
 
 
2
 
 
 
 
 
3
 
 
 
 
 
4
 
 
 
 
 
5
 
 
 
 
 
6
 
 
 
 
 
7
 
 
 
 
 
 












--------------------------------------------------------------------------------





Very Truly Yours,
AXOVANT SCIENCES LTD.
By:    ____________________________
Name: Marianne L. Romeo
Its:    Head, Global Transactions & Risk Management













--------------------------------------------------------------------------------


 




EXHIBIT G
FORM OF JOINDER AGREEMENT
This Joinder Agreement (the “Joinder Agreement”) is made and dated as of [ ],
20[ ], and is entered into by and between__________________, a ___________
corporation (“Subsidiary”), and HERCULES CAPITAL, INC., a Maryland corporation
(as “Agent”).
RECITALS
A. Subsidiary’s Affiliate, Axovant Sciences Ltd. (“Company”) has entered/desires
to enter into that certain Loan and Security Agreement dated as of February 2,
2017, with Company, each other Borrower (as defined in the Loan Agreement) and
Guarantor (as defined in the Loan Agreement), the several banks and other
financial institutions or entities from time to time party thereto as lender
(collectively, the “Lender”) and the Agent, as such agreement may be amended,
restated or modified (the “Loan Agreement”), together with the other agreements
executed and delivered in connection therewith;
B. Subsidiary acknowledges and agrees that it will benefit both directly and
indirectly from Company’s execution of the Loan Agreement and the other
agreements executed and delivered in connection therewith;
AGREEMENT
NOW THEREFORE, Subsidiary and Agent agree as follows:
The recitals set forth above are incorporated into and made part of this Joinder
Agreement. Capitalized terms not defined herein shall have the meaning provided
in the Loan Agreement.
By signing this Joinder Agreement, Subsidiary shall be bound by the terms and
conditions of the Loan Agreement the same as if it were a Borrower (as defined
in the Loan Agreement) under the Loan Agreement, mutatis mutandis, provided
however, that (a) with respect to (i) Section 5.1 of the Loan Agreement,
Subsidiary represents that it is an entity duly organized, legally existing and
in good standing under the laws of [ ], (b) neither Agent nor Lender shall have
any duties, responsibilities or obligations to Subsidiary arising under or
related to the Loan Agreement or the other Loan Documents, (c) that if
Subsidiary is covered by Company’s insurance, Subsidiary shall not be required
to maintain separate insurance or comply with the provisions of Sections 6.1 and
6.2 of the Loan Agreement, and (d) that as long as Company satisfies the
requirements of Section 7.1 of the Loan Agreement, Subsidiary shall not have to
provide Agent separate Financial Statements. To the extent that Agent or Lender
has any duties, responsibilities or obligations arising under or related to the
Loan Agreement or the other Loan Documents, those duties, responsibilities or
obligations shall flow only to Company and not to Subsidiary or any other Person
or entity. By way of example (and not an exclusive list): (i) Agent’s providing
notice to Company in accordance with the Loan Agreement or as otherwise agreed
among Company, Agent and Lender shall be deemed provided to Subsidiary; (ii) a
Lender’s providing an Advance to Company shall be deemed an Advance to
Subsidiary; and (iii) Subsidiary shall have no right to request an Advance or
make any other demand on Lender.







--------------------------------------------------------------------------------

 




Subsidiary agrees not to certificate its equity securities without Agent’s prior
written consent, which consent may be conditioned on the delivery of such equity
securities to Agent in order to perfect Agent’s security interest in such equity
securities.
Subsidiary acknowledges that it benefits, both directly and indirectly, from the
Loan Agreement, and hereby waives, for itself and on behalf on any and all
successors in interest (including without limitation any assignee for the
benefit of creditors, receiver, bankruptcy trustee or itself as
debtor-in-possession under any bankruptcy proceeding) to the fullest extent
provided by law, any and all claims, rights or defenses to the enforcement of
this Joinder Agreement on the basis that (a) it failed to receive adequate
consideration for the execution and delivery of this Joinder Agreement or (b)
its obligations under this Joinder Agreement are avoidable as a fraudulent
conveyance.
As security for the prompt, complete and indefeasible payment when due (whether
on the payment dates or otherwise) of all the Secured Obligations, Subsidiary
grants to Agent a security interest in all of Subsidiary’s right, title, and
interest in and to the Collateral.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]







--------------------------------------------------------------------------------


 




[SIGNATURE PAGE TO JOINDER AGREEMENT]
SUBSIDIARY:
_________________________________.
    
By:            
Name:            
Title:             
Address:

            
            
Telephone: ___________
email: ____________
AGENT:
HERCULES CAPITAL, INC.
By:____________________________________
Name:__________________________________
Title: ___________________________________
Address:
400 Hamilton Ave., Suite 310
Palo Alto, CA 94301
email: legal@herculestech.com
Telephone: 650-289-3060









--------------------------------------------------------------------------------








SCHEDULE 1.1
COMMITMENTS
LENDER
TERM COMMITMENT
Hercules Capital, Inc.
$55,000,000.00
TOTAL COMMITMENTS
$55,000,000.00























    





